EXHIBIT 10.30

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

RESEARCH AGREEMENT

 

THIS RESEARCH AGREEMENT together with its exhibits and appendices (this
“Agreement”) is made as of April 5, 2013 (the “Effective Date”), by and between
ANACOR PHARMACEUTICALS, INC., a Delaware corporation (“Anacor”), and the BILL &
MELINDA GATES FOUNDATION, a Washington charitable trust that is a tax-exempt
private foundation (the “Foundation”).  Anacor and the Foundation are referred
to herein each individually as a “Party” and collectively as the “Parties”.

 

WHEREAS, Anacor is a biopharmaceutical company with a proprietary boron
chemistry technology platform useful for discovering and developing small
molecule drug candidates for treating diseases including neglected diseases;

 

WHEREAS, the Foundation (together with its grantees, partners, consultants and
agents) is interested in discovering and developing compounds from Anacor’s
boron technology platform to treat neglected diseases in Foundation Priority
Areas (as defined herein) relevant in developing countries;

 

WHEREAS, Anacor desires to conduct, and the Foundation desires that Anacor
conduct, with funding by the Foundation, research to discover two
macrofilaricidal Preclinical Drug Candidates (as defined herein) for
onchocerciasis and lymphatic filariasis and one Advanced Lead Compound (as
defined herein) for tuberculosis;

 

WHEREAS, the Parties desire that Anacor expand its library of boron compounds to
generate compounds that may be used by Third Parties conducting research and
development in Foundation Priority Areas; and

 

WHEREAS, in connection with this Agreement the Parties are also entering into a
Common Stock Purchase Agreement and Side Letter Agreement (collectively,
together with this Agreement, the “Transaction Documents”);

 

NOW, THEREFORE, Anacor and the Foundation hereby agree as follows:

 

1.                                      DEFINITIONS

 

1.1                               “Advance Account” has the meaning provided in
Section 4.2(a)(i).

 

1.2                               “Advance Funds” has the meaning provided in
Section 4.2(a).

 

1.3                               “Advanced Lead Compound” means a compound
under Objective 2 of the Work Plan that has completed chemical optimization to
yield a compound with activity in animal models and suitable pharmacological
properties to meet the applicable final TPP.

 

1.4                               “Affiliate” means any entity controlled by,
controlling, or under common control with a Party and includes any entity more
than 50% of whose voting stock or participating profit

 

1

--------------------------------------------------------------------------------


 

interest is owned or controlled, directly or indirectly, by a Party, and any
entity which owns or controls, directly or indirectly, more than 50% of the
voting stock of a Party.

 

1.5                               “Anacor Compound” means any compound
Controlled by Anacor prior to the Effective Date or at any time during the term
of this Agreement that is screened, generated, researched or developed under the
Research, but excluding any and all Project Compound(s).

 

1.6                               “Anacor Compound IP” means (a) any Information
Controlled by Anacor on the Effective Date or at any time during the term of
this Agreement, but excluding the Results, that is reasonably necessary or
useful to develop, manufacture, or commercialize an Anacor Compound and (b) any
Patents Controlled by Anacor on the Effective Date or at any time during the
term of this Agreement that claim the composition of matter or method of
manufacture or use of an Anacor Compound, including all applicable inventions
and Patents covering such inventions; provided always that Anacor Compound IP
shall expressly exclude all Project Compound IP.

 

1.7                               “Anacor Confidential Information” means
Confidential Information of Anacor, the Unrelated Anacor Audit Information, and
any Third Party information in Anacor’s possession that Anacor is required by 
an existing contractual duty to maintain as confidential for a period longer
than [ * ] years from the Effective Date of this Agreement, provided always that
Anacor Confidential Information shall expressly exclude all Results and Project
Compound IP.

 

1.8                               “Animal Models” means the use of any animal in
connection with the research, development and testing of a compounds or products
intended for use in humans, including for the purposes of demonstrating or
documenting the safety, efficacy, quality, potency or dosing of such compounds
or products or in connection with the mechanism of such human disease.

 

1.9                               Back-Up Compound” means a compound that was
screened, generated, researched or developed under the Research and (i) was
identified as a lead compound or (ii) for which Results were created that
indicated the compound had the potential to meet an applicable TPP under the
Work Plan, but that was not nominated to be a Project Compound.

 

1.10                        “Budget” means the financial plan and costs for the
Research set forth in Exhibit C, as may be amended from time to time by mutual
agreement of the Parties.

 

1.11                        “Charitable Purpose” has the meaning provided in
Section 5.1.

 

1.12                        “Confidential Information” means, subject to Section
8.1, any oral, written, graphic or machine-readable information including, but
not limited to, that which relates to Patents, Patent applications, product
plans, products, developments, inventions, processes, designs, drawings,
engineering, manufacturing, formulae, markets, regulatory information, medical
reports, clinical data and analysis, reagents, cell lines, biological materials,
chemical formulas, business plans, agreements with Third Parties, services,
customers, marketing or finances of the Disclosing Party, which Confidential
Information is designated in writing to be confidential or proprietary, or if
given orally, is confirmed in writing as having been disclosed as confidential
or proprietary within a reasonable time (not to exceed [ * ] days) after the
oral disclosure.

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

2

--------------------------------------------------------------------------------


 

1.13                        “Control” or “Controlled” means, with respect to any
material, Information, or intellectual property right, that a Party (a) owns
such material, Information, or intellectual property right, or (b) has a license
to or right to use (including covenants not-to-sue) such material, Information,
or intellectual property right, in each case with the ability to grant access, a
right to use, a license, or a sublicense (as applicable) to such material,
Information, or intellectual property right without violating the terms of any
agreement or other arrangement with any Third Party.

 

1.14                        “Declared” or “Declaration” with respect to a
Project Compound, means the signed written acceptance (using the form appended
hereto as Exhibit G) by the Foundation of a nominated Project Compound as a
Project Compound.

 

1.15                        “Developed Countries” means any country that is not
a Developing Country.

 

1.16                        “Developing Countries” means the countries listed on
Exhibit D.

 

1.17                        “Diligent Efforts” means the application of
efficient and expeditious efforts and sufficient resources aimed at
accomplishing the Research in the timelines as set forth in the Work Plan and
Library Plan, which efforts and resources shall be no less than: (a) consistent
with prevailing pharmaceutical industry standards for the research and
development progression of a potential pharmaceutical product or (b) consistent
with the research and development progression of a potential pharmaceutical
product by a contract research organization experienced in the pharmaceutical
industry. Diligent Efforts requires that Anacor: (i) apply prevailing
pharmaceutical industry standards with respect to the applicable activities;
(ii) promptly assign responsibility for the Research to specific employee(s) or
Third Party contractors of sufficient skill and/or training who are held
accountable for progress of the Research and monitor such progress of the
Research on an on-going basis; (iii) set and consistently seek to achieve
specific and meaningful tasks for carrying out the Research; (iv) make and
implement decisions and allocate resources designed to advance progress with
respect to the Objectives of the Research; (v) follow good data management
practices including generating using sound scientific techniques and processes;
(vi) accurately and reasonably contemporaneously record data in accordance with
good scientific practices; (vii) analyze data appropriately without bias in
accordance with good scientific practices; and (viii) store data and results
securely and in a manner that can be easily retrieved.  Diligent Efforts shall
not be construed to require Anacor to apply any efforts or expend any resources
that are not provided for in the Budget.

 

1.18                        “FTE” means the equivalent of a full-time
scientist’s (or other Anacor personnel as set forth in the Work Plan) work at
Anacor, at [ * ] hours per year, for a twelve (12)-month period (including
normal vacations, sick days and holidays).

 

1.19                        “FTE Rate” means Anacor’s fully-burdened cost for
one FTE, which shall initially be [ * ] per FTE per year, which rate shall be
increased as of January 1 of each year, beginning in 2014, to reflect the actual
increase in such fully-burdened cost, but in no event by more than [ * ] percent
[ * ] of the previous year’s amount.

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

3

--------------------------------------------------------------------------------


 

1.20                        “Foundation Priority Areas” means the following
areas of global health that the Foundation has identified as underinvested or
disproportionately impacting poor and vulnerable populations: rotavirus,
cholera, typhoid, Escherichia coli, Shigella, hepatitis A & E, geohelminths,
HIV/AIDS, malaria, pneumonia, tuberculosis, polio, meningitis, measles,
diphtheria, tetanus, pertussis, Japanese encephalitis, dengue, African
trypanosomiasis, leishmaniasis, Guinea worm, onchocerciasis, lymphatic
filariasis, cryptosporidium, cysticercosis, schistosomiasis, trachoma,
soil-transmitted helminthes, diarrhea, dengue and human papillomavirus.  From
time to time, if the Foundation identifies fewer or more areas of global health
as underinvested or disproportionately impacting poor and vulnerable
populations, it shall so notify Anacor and the definition of Foundation Priority
Areas as used in this Agreement shall be so amended with Anacor’s written
consent, such consent not to be unreasonably withheld, provided that if the
Foundation Priority Areas expand beyond the forgoing list, the Foundation’s
ownership or license to intellectual property in those expanded Foundation
Priority Areas shall apply after the date of Anacor’s written consent to such
expansion. For clarity, the Foundation Priority Area does not include rights in
any of the foregoing which are precluded by the existing terms of an agreement
between Anacor and any Third Party listed in Exhibit H that is in effect as of
the Effective Date.

 

1.21                        “Global Access” means that (a) the knowledge and
information arising out of or in connection with the Research be promptly and
broadly disseminated and (b) the products, services, processes, technologies,
materials, software, data or other innovations arising out of or in connection
with the Research be made available and accessible at an affordable price to
people most in need within Developing Countries.

 

1.22                        “Global Access Commitments” means Anacor’s
obligations under this Agreement assumed in furtherance of Global Access and of
the Foundation’s Charitable Purpose including the ownership and management of
Results, Project Compound IP and Project Compounds as provided by Article 5, the
licenses to the Foundation provided herein, the Library Access provisions of
section 2.8, and all Global Access Strategies required of Anacor by the terms of
this Agreement.

 

1.23                        “Global Access Strategy” means a written document,
subject to the approval of the Foundation, detailing Anacor’s plans to develop
and/or commercialize a New Library Compound, a Project Compound or a Back-Up
Compound in furtherance of the Foundation’s Charitable Purpose, consistent with
Global Access. The Global Access Strategy will include the components set forth
in Exhibit I.

 

1.24                        “Governmental Authority” means any domestic or
foreign federal, state or local government, court, tribunal, arbitrator or
arbitral body, regulatory or administrative agency, commission or authority (or
any department, bureau or division of any of the foregoing) or any other
instrumentality of any federal, state or local government.

 

1.25                        “Information” means any data, results, and
information of any type whatsoever, in any tangible or intangible form,
including, without limitation, know-how, trade secrets, practices, techniques,
methods, processes, chemical structures, structure-activity relationships,
inventions, developments, specifications, formulations, formulae, software,
algorithms, marketing reports, expertise, stability, technology, test data
including pharmacological,

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

4

--------------------------------------------------------------------------------


 

biological, chemical, biochemical, toxicological, in vitro, in vivo and clinical
test data, analytical and quality control data, stability data, studies and
procedures.

 

1.26                        “IP Analysis” means a freedom-to-operate search and
review of Third Party and Anacor’s intellectual property related to the
composition, use, manufacture, and commercialization of the proposed Project
Compound (or product containing or comprising a Project Compound), which search
and review shall include analysis of the scaffold structure of the applicable
Project Compound and which shall be appropriate and reasonable in light of (i)
the phase of development of the Project Compound, (ii) the intended use of such
compound, and (iii) the Global Access requirements of the Foundation.

 

1.27                        “Joint Steering Committee” or “JSC” has the meaning
provided in Section 3.1.

 

1.28                        “Library Plan” means the plan for creating the New
Library and New Library Compounds (each as defined below) set forth in Exhibit
A, which may be amended from time to time by mutual agreement of the Parties,
and all activities of Anacor (and its subcontractors) related thereto.

 

1.29                        “Macrofilaricide TPP” means the TPP under Aim 1 or
Aim 2 of Objective 1 (Macrofilaricides) as set forth in the Work Plan, and as
may be amended from time-to-time by the Foundation in consultation with Anacor.

 

1.30                        “New Library” means the compound library of at least
[ * ] new boron-containing small molecules of sufficient diversity constructed
by Anacor as described in the Library Plan.

 

1.31                        “New Library Compound” means any boron-containing
compound within the New Library.

 

1.32                        “New Library IP” means, with respect to the New
Library (whether in whole or in part) or the New Library Compounds, (a) all
Information discovered, created or generated in the course of the Research
related to such New Library and the New Library Compounds, except to the extent
such New Library Compound becomes a Project Compound and (b) any Patents,
inventions or intellectual property rights related to the New Library and the
New Library Compounds (including composition of matter, method, process,
manufacture or use), except to the extent such New Library Compound becomes a
Project Compound.

 

1.33                        “Objective” means an objective under the Work Plan
as described therein.

 

1.34                        “Patents” means (a) pending patent applications (and
patents issuing therefrom), issued patents, utility models and designs; and (b)
reissues, substitutions, confirmations, registrations, validations,
re-examinations, additions, continuations, continued prosecution applications,
continuations-in-part, or divisions of or to any patents, patent applications,
utility models or designs, and any and all foreign equivalents of the foregoing
and any document claiming priority to or benefit of any of the forgoing.

 

1.35                        “Preclinical Drug Candidate” means a compound under
Aim 1 or Aim 2 of Objective 1 (Macrofilaricides) of the Work Plan that has
completed a standard package of non-

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

5

--------------------------------------------------------------------------------


 

GLP safety pharmacology and toxicology studies including hERG, receptor panel,
CYP inhibition, Ames, in vitro micronucleus and MTD and 7-day repeat dose rat
toxicology with TK and which meets the applicable final TPP, which studies are
further described in Exhibit B.

 

1.36                        “Project Compound” means a compound identified or
developed under the Work Plan that: (i) is nominated as successfully meeting an
Objective of the Work Plan as (a) a Preclinical Drug Candidate under Aim 1 or
Aim 2 of Objective 1 (Macrofilaricides) or (b) an Advanced Lead Compound under
Objective 2 (Tuberculosis) and (ii) is Declared in a signed writing as accepted
by the Foundation (in the form of Exhibit G). The Parties agree that, in the
event that any Project Compound was a New Library Compound, an Anacor Compound,
or a Back-Up Compound, once it is Declared a Project Compound, it shall no
longer be considered a New Library Compound, an Anacor Compound, or a Back-Up
Compound.

 

1.37                        “Project Compound IP” means, with respect to any
Project Compound, (a) the Results that are reasonably related to such Project
Compound and (b) any inventions generated, conceived, reduced to practice or
made in the course of conducting the Research or which contain Results thereof,
that are directly related to such Project Compound (including, for example,
composition of matter, method, process, manufacture or use) and any Patents
claiming such inventions.  For the avoidance of doubt, part (a) shall include
any Results generated from using, testing, screening, analyzing or synthesizing
such compound in the course of conducting the Research, as well as any IP
Analysis related to such Project Compound.

 

1.38                        “Project Compound Licensee” means a Third Party with
whom Anacor enters any agreement to further develop and/or commercialize a
Project Compound (or a product containing or comprising a Project Compound) in
any Developed Country.

 

1.39                        “Project Compound License Revenue” means all
upfront, milestone, royalty or other payments associated with any Project
Compound (or product containing or comprising a Project Compound) and/or any
Project Compound IP in the Research Field in a Developed Country that are
received by Anacor from a Project Compound Licensee pursuant to an agreement in
which the Project Compound Licensee receives a license under the Project
Compound IP to develop, commercialize or distribute a product containing such
Project Compound in a Developed Country in the Research Field, but specifically
excluding payments to the extent not made as consideration for the license but
rather made: (a) in consideration of the issuance of equity or debt securities
of Anacor; (b) with respect to research, development or commercialization
activities undertaken by or on behalf of Anacor; (c) to reimburse Anacor for
amounts paid or costs incurred by or on behalf of Anacor, including without
limitation, Patent prosecution, maintenance, enforcement or defense expenses;
(d) as a loan or as a distribution of a Patent enforcement award; or (e) with
respect to the cost of goods sold as defined under GAAP by or on behalf of
Anacor.  In the event that such milestone, royalty and/or other payments payable
with respect to a Project Compound (or product containing or comprising a
Project Compound) are not allocated with respect to Developed Countries and
other countries, or with respect to the Research Field and other uses, the
Parties shall, in consultation with each other, allocate such amounts payable in
good faith and on a reasonable basis after review of the applicable terms and
conditions associated with such Project Compound Licensee agreement.

 

1.40                        “Publication Review Period” has the meaning set
forth in Section 8.4(a).

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

6

--------------------------------------------------------------------------------


 

1.41                        “Research” means all activities conducted by Anacor
(including any Affiliates or Subcontractors) under this Agreement, including as
outlined in the Work Plan and the Library Plan (each as appended hereto or as
amended from time to time by mutual agreement of the Parties) and including any
activities conducted by Anacor (including any Affiliates or Subcontractors) in
the Research Field.   “Research” shall also expressly include any activities for
which the Foundation provides a reimbursement under this Agreement (regardless
of the performance of such activities before the Effective Date hereof).

 

1.42                        “Research Field” means the treatment, prevention,
diagnosis,  monitoring or eradication of any disease or condition within any
Foundation Priority Area, including make, use, research, discovery,
optimization, modification, development (including pre-clinical studies,
clinical development, clinical trials and human subjects research), manufacture,
commercialization (including marketing approval, offer-for-sale, sale, import
and distribution) of compounds or products useful for the foregoing.  For
clarity, the Research Field does not include Veterinary Uses, but shall include
the use of Animal Models for exploiting Project Compounds (or any product
containing or comprising a Project Compound) or Results in accordance with this
Agreement.  For the avoidance of doubt, in the event a Third Party develops any
Veterinary Use of a Project Compound, such Veterinary Use shall not limit the
rights granted to the Foundation hereunder.  In the event a Veterinary Use is
reasonably believed by the Foundation to be needed in the eradication of any
disease or condition within a Foundation Priority Area, Anacor agrees to
collaborate with the Foundation to seek appropriate license or use of such
Project Compound in connection with the eradication of such disease.

 

1.43                        “Results” means all Information discovered, created
or generated in the conduct of the Research, other than with respect to the
Library Plan (provided that in the event any New Library Compound becomes a
Project Compound, “Results” shall expressly include all Information discovered,
created or generated in the conduct of the Research related to such compound).

 

1.44                        “Subcontractor” means any of Anacor’s subcontractors
or agents who perform any portion of the activities under the Work Plan or
Library Plan on Anacor’s behalf.

 

1.45                        “Target Product Profile” or “TPP” means the profile
and range of acceptable product characteristics of the potential Project
Compound in light of the anticipated use and deployment of the Project Compound
in Developing Counties, which shall be used by the Parties to guide and shape
the progression of and development decisions for the Research under the Work
Plan.

 

1.46                        “TB TPP” means the TPP for Objective 2
(Tuberculosis) as set forth in the Work Plan, and as may be amended from
time-to-time by the Foundation, in consultation with Anacor.

 

1.47                        “Third Party” means any entity other than Anacor or
the Foundation or an Affiliate of either Party.

 

1.48                        “Veterinary Uses” means any research, discovery,
optimization, modification, development (including pre-clinical studies,
clinical development and clinical trials), manufacture, commercialization
(including marketing approval, offer-for-sale, sale, import and

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

7

--------------------------------------------------------------------------------


 

distribution) of compounds or products intended for use in animals, including
the treatment, prevention, diagnosis or monitoring of any diseases in animals.

 

1.49                        “Work Plan” means the plan of work and activities
relating to the Objectives of identifying two Preclinical Drug Candidates and
one Advanced Lead Compound, as set forth in Exhibit A, which may be amended from
time to time by mutual agreement of the Parties.

 

2.                                      RESEARCH

 

2.1                               Conduct.  Promptly following the Effective
Date, Anacor shall commence conducting the Research in accordance with the Work
Plan and Library Plan.  Anacor shall use Diligent Efforts to perform the
Research in accordance with the timelines set forth in the Work Plan and Library
Plan, or as otherwise agreed by the JSC.  The Foundation shall make payments to
Anacor for the Research performed in accordance with Article 4. Anacor shall
perform the Research in a professional manner and in compliance with all
applicable laws and regulations.  Anacor shall conduct and manage the Research
and the Results consistent with its Global Access Commitments.  Subject to the
terms of this Agreement, Anacor shall be responsible for the day-to-day
strategic and tactical direction of the Research. Anacor may perform the
Research through one or more Subcontractors, provided that Anacor shall at all
times be fully responsible for the compliance of its Subcontractors with this
Agreement as if such performance were by Anacor itself.  In addition, Anacor
shall provide the Foundation with the name and contact information for each
Subcontractor prior to its engagement and permit the Foundation reasonable time
to conduct any required due diligence and conflict checks.  The Foundation
reserves the right to reject any Subcontractor as a result of the Foundation’s
due diligence or conflicts checks or due to a Subcontractor’s inability or
unwillingness to abide by the terms of this Agreement.  Anacor is solely
responsible for assuring that all Subcontractor agreements are consistent with,
or amended to be consistent with the Global Access Commitments.  Anacor shall
keep the Foundation, through the Foundation Contact, reasonably informed of the
progress of the Research, and shall respond in good faith to the Foundation’s
reasonable requests regarding the Research and Results related thereto.  In the
event of any conflicts or inconsistencies between the Work Plan or the Library
Plan and this Agreement, this Agreement shall control.

 

2.2                               Work Plan and Library Plan Amendments.  The
Work Plan and the Library Plan may be amended by consensus of the JSC.  At each
JSC meeting, the JSC shall review the Work Plan and Library Plan, including its
associated Budget, and determine whether to change or re-prioritize any
activities thereunder or reallocate any resources in such Budget.  In the event
of a failure to reach consensus at the JSC, the terms of Section 3.2 will apply,
provided that such failure to reach consensus shall not relieve Anacor of its
duty to continue to conduct the Research with Diligent Efforts; provided that
Anacor shall not be obligated to conduct any activities outside of the scope of
the Work Plan or Library Plan  that were not agreed by the JSC.

 

2.3                               Research; Reports.  Anacor shall keep
complete, accurate and authentic accounts, notes, data, summaries and records of
the Research, and shall maintain such records for at least [ * ] years after the
expiration or termination of this Agreement, or longer as may be required by
applicable laws or regulations.  At each meeting of the JSC, Anacor shall
provide a written report summarizing the Research performed since the last such
report. Upon request of the Foundation, Anacor shall provide to the Foundation
the following results underlying such

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

8

--------------------------------------------------------------------------------


 

summaries or reports: (a) a report detailing [ * ] and (b) a summary (or, at the
request of the Foundation, a full report) of [ * ].  On an annual basis, in
advance of the applicable SAB meeting, Anacor shall prepare a written report for
review by the SAB members summarizing the Research performed to date.  In
addition, as applicable, Anacor shall have primary responsibility to make
recommendations of potential Project Compounds to the JSC. In addition, any JSC
member or SAB member may, but is not obligated to, recommend a compound to be a
Project Compound.

 

2.4                               Product Development; Evaluation of Project
Compounds. Promptly after any nomination of a potential Project Compound, the
Parties shall convene a meeting of the JSC (and if agreed by the JSC, the SAB)
to determine whether such compound satisfies the applicable requirements of the
applicable TPP and meets the applicable Objective, and to discuss potential
development paths and goals for such compound.  Anacor shall provide a
reasonably detailed summary of all Results related to such Project Compound to
each meeting attendee reasonably in advance (not less than [ * ] prior) of the
meeting to enable a discussion and decision with respect to such potential
Project Compound.  Anacor shall also provide (orally or in writing, at Anacor’s
election) an IP Analysis for such nominated Project Compound to the Foundation
at least [ * ] prior to the applicable JSC meeting.  The JSC shall consider in
good faith each nominated Project Compound recommended by Anacor.  The JSC shall
determine whether to Declare or reject any such compound a Project Compound,
provided that in the event of a failure of the JSC to reach a decision with
respect to such potential Project Compound, [ * ] shall have the right to
Declare or reject such compound a Project Compound.

 

2.5                               Development.  Subject to the provisions of
Article 5, and in accordance with Anacor’s First Right of Development &
Commercialization (under Section 5.5), following completion of activities under
the Work Plan with respect to the Project Compounds, Anacor shall be responsible
for seeking additional funding for the further development of each such Project
Compound by Anacor or a Project Compound Licensee in the Research Field.  The
Parties anticipate that Anacor would conduct, subject to obtaining such
additional funding, preclinical development and a phase 1 clinical trial of each
such Project Compound.  Thereafter, Anacor would evaluate options to further
advance development of each Project Compound, which may include seeking a
Project Compound Licensee to develop and commercialize such Project Compound (or
a product containing or comprising a Project Compound). Such development and/or
commercialization agreements, to the extent granting rights in a Foundation
Priority Area, shall be subject to the express written consent of the
Foundation, which consent shall not be unreasonably withheld provided that
Anacor prepares and provides to the Foundation a Global Access Strategy, subject
to the approval of the Foundation, that demonstrates, to the reasonable
satisfaction of the Foundation, how such Project Compound Licensee (either alone
or together with Anacor) will make such Project Compound (or a product
containing or comprising a Project Compound) available and accessible at an
affordable price to people within Developing Countries. In addition, Project
Compound License Revenue received by Anacor from any Project Compound Licensee
would be subject to royalties to the Foundation under Section 4.3.

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

9

--------------------------------------------------------------------------------


 

2.6                               If No Project Compounds Identified.  For
clarity, if Anacor completes all activities under the Work Plan under a specific
Objective and no Project Compound is Declared by the JSC (or the Foundation) for
such Objective, then, except as expressly provided herein or in the event the
Parties agree to develop a Back-Up Compound, as set forth in Section 2.7 below,
Anacor shall have no further obligations with respect to such Objective,
including obligations to seek funding or partners or to conduct research or
development.

 

2.7                               Back-Up Compounds. In connection with any
Objective (or Aim) under the Work Plan, in the event that no Project Compound is
Declared, the Foundation may request that Anacor pursue supplemental research on
one or more Back-Up Compounds.  In the event the Foundation requests such
supplemental research, Anacor shall prepare a Supplemental Work Plan to describe
the proposed activities related thereto and a Supplemental Budget for such
Back-Up Compound research.  The supplemental Work Plan shall be comparable in
detail to the Work Plan attached hereto (“Supplemental Work Plan”) and the
supplemental Budget shall be comparable in cost, on an activity-by-activity
basis, to the activities in the Budget attached hereto (“Supplemental Budget”). 
Upon approval of the Supplemental Work Plan and Supplemental Budget by the
Foundation, the Parties shall either (i) in the event Anacor accepts the
Foundation’s request(s) to pursue such supplemental research on one or more
Back-Up Compounds, amend the Work Plan and Budget hereto to include such
Supplemental Work Plan to be performed by Anacor, subject to payment of the
Supplemental Budget by the Foundation, each on the same terms and conditions as
set forth in this Agreement; or (ii) in the event Anacor declines the
Foundation’s request(s) to pursue such supplemental research on one or more
Back-Up Compounds, then the Parties shall amend the license granted to the
Foundation under Section 5.7(a) to include license rights to [ * ] Back-Up
Compounds of the Foundation’s choosing, and Anacor shall transfer reasonable
quantities of such Back-Up Compounds that are in Anacor’s Control to the
Foundation along with copies of the Results related to such Back-Up Compounds.

 

2.8                               New Library.

 

(a)                                 Creation.  During the first eighteen (18)
months of the term of this Agreement, Anacor shall use Diligent Efforts to carry
out the Library Plan to create the New Library.

 

(b)                                 Library Access.  The Parties acknowledge
that the purpose of the Foundation’s support for the creation of the New Library
is to provide a public good and to enable the discovery and development of
products and technologies aimed at the treatment, prevention, diagnosis,
monitoring or eradication of any disease or condition within the Foundation
Priority Areas that disproportionately impacts people in Developing Countries. 
In consideration for the Foundation’s payment for development of the New Library
and acquisition of stock, subject to section 2.8(d) below, for the five (5)-year
period starting upon the earlier of (I) completion of the New Library and the
first execution of an MTA (as defined below) hereunder making such Library
Compound available to Third Parties and (II) six (6) months after the completion
of the New Library, provided that in the case of section 2.8(b)(II), the JSC
mutually agrees upon the specific date on which the New Library is complete and
such date is memorialized in the minutes of the JSC meeting (“Library Access
Term”), Anacor shall supply the New Library Compounds and shall grant limited
non-exclusive, fully-paid, royalty-free,

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

10

--------------------------------------------------------------------------------


 

research licenses to the Foundation and to academic, governmental and other
non-profit institutions or equivalent entities or for-profit entities designated
by the Foundation (each a “Library Party”) to conduct in vitro non-human
research studies as approved by the JSC (“Approved Studies”), on such New
Library Compounds, solely in the Foundation Priority Areas (each, a “Library
License”). Such Library License shall be deemed granted to such Library Party
upon approval of the proposed research by the JSC.  Any party receiving a
request for access to the New Library Compounds or a proposal for studies using
the New Library Compound(s) shall provide such request to the JSC for review
within [ * ] days from such receipt and the JSC shall promptly consider each
request for access to Library Compounds in good faith and base its approval
decisions on (i) [ * ], (ii) [ * ], (iii) [ * ], (iv) [ * ], and (v) any other
factor that the JSC shall agree is an important consideration. For the avoidance
of doubt, the members of the JSC may review and approve such studies by
communications (such as by email) in the absence of a JSC meeting, subject to
section 3.2 herein.  Upon approval of such proposed research by the JSC, the New
Library Compounds will be transferred and the Library License granted pursuant
to and upon execution of a materials transfer agreement (“MTA”) substantially in
the form attached to this Agreement as Exhibit F which shall attach a
description of the Approved Studies. The Parties further agree that any Library
Results (as defined in the MTA) developed by any Library Party under such MTA
shall be owned by such Library Party and may be published as provided in Section
8.4.

 

(c)                                  Additional Activities.  If, following the
conduct of Approved Studies under an MTA, any such Library Party desires to
conduct additional studies with one or more New Library Compounds in a
Foundation Priority Area outside the scope of the original Approved Studies or
that requires additional amounts of New Library Compound, such request shall be
sent to the JSC for consideration within [ * ] of receipt by either Party, as
described in section 2.8(b).  If, following the conduct of activities under an
MTA, any such Library Party desires to conduct any activities with one or more
New Library Compounds which is outside of a Foundation Priority Area, then
Anacor shall discuss such additional activities in good faith.  Any such
additional activities (outside of a Foundation Priority Area) would be conducted
solely pursuant to a separate agreement with Anacor, which may be entered in
Anacor’s sole discretion, provided that if such New Library Compound is a
Project Compound, Anacor’s activities with respect thereto shall be as set forth
in this Agreement.

 

(d)                                 Library Removal.  Anacor may use compounds
in the New Library in connection with development efforts, whether for itself or
for Third Parties, provided always that Anacor complies with: (i) the
obligations of this Agreement and any licenses granted hereunder and (ii) the
Global Access Commitments herein.  Anacor may remove from the New Library or
limit the use or distribution of any New Library Compound; provided that Anacor
shall be obligated, for each such New Library Compound, to prepare and provide
to the Foundation a Global Access Strategy approved by the Foundation, which
approval shall not be unreasonably withheld provided that such Global Access
Strategy demonstrates, to the reasonable satisfaction of the Foundation, how
Anacor (either alone or together with any Third Parties) will make such New
Library Compound (or a product containing or comprising such New Library
Compound) available and accessible at an affordable price to people within
Developing Countries in the Foundation Priority Areas.  Any such removed New
Library Compound shall be deemed a

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

11

--------------------------------------------------------------------------------


 

“Removed Library Compound.”  Anacor agrees that such Global Access Strategy will
be required to be incorporated into any applicable agreements entered into after
the Effective Date between Anacor and any Third Parties with respect to such
Removed Library Compound.  With respect to any [ * ],   Anacor agrees to [ * ].
If identified from the New Library, a Project Compound shall also be removed
from the New Library.

 

(e)                                  Material Supply.  For any MTA executed by
Anacor and a Library Party, as described in Section 2.8(b) above, Anacor shall
provide to the applicable Library Party [ * ].  In addition, additional amounts
(generally not to exceed [ * ] per compound per Library Party) may be delivered
upon request of a Library Party for specialty screens or follow-up research as
approved by the JSC.  Anacor’s obligation to provide such additional amounts of
compounds (in solution or as a solid) shall be subject to the Library Party’s
reimbursing Anacor’s costs to synthesize and deliver such compounds, which costs
shall not exceed Anacor’s direct costs, if Anacor conducts such synthesis, or
the amount Anacor pays to a Third Party that synthesizes such compound, plus in
each case applicable packaging and shipping costs; provided that no costs for
synthesis will be charged to the extent Anacor has available quantities
synthesized pursuant to the Library Plan. At any time during the Library Access
Term, the Foundation may, upon written notice to Anacor, require that a copy of
the New Library (together with any applicable safety, handling and storage
information) be retained at a non-Anacor facility, such facility as agreed by
the Parties, subject to the Foundation reimbursing Anacor’s internal and Third
Party costs to establish and transfer such copy to such facility.

 

3.                                      GOVERNANCE

 

3.1                               Joint Steering Committee.

 

(a)                                 Formation and Role.  The Parties hereby
establish, for the term of this Agreement, a joint steering committee (the
“Joint Steering Committee” or “JSC”) for the overall coordination, oversight and
direction of the Research.  The role of the JSC shall be:

 

(i)                                    to review and discuss the overall
strategy for the Research;

 

(ii)                                to review and discuss updates received from
Anacor on the progress of each Objective;

 

(iii)                            to establish the goals and resource allocations
for each Objective, and to modify such goals and allocations based on feedback
and recommendations from the SAB, Program Leader, and the Foundation;

 

(iv)                             to review and propose amendments to the Work
Plan, including its Budget, as necessary based on the Results (provided always
that any such amendment shall be made in a signed writing between the Parties);

 

(v)                                 upon request, to have access to and copies
of any Results;

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

12

--------------------------------------------------------------------------------


 

(vi)                             to review any Information Controlled by Anacor
which is reasonably material to the further development of any proposed Project
Compound;

 

(vii)                         to review and approve requests from potential
Library Parties for studies with the New Library or New Library Compounds;

 

(viii)                     to determine whether a potential Project Compound
should be nominated as a potential Project Compound as satisfying the
requirements of the applicable TPP and meeting the applicable Objective; and

 

(ix)                             to perform such other functions as appropriate
to further the purposes of this Agreement, as expressly set forth in this
Agreement or as mutually determined by the Parties in writing.

 

The JSC shall have only the powers expressly assigned to it in this Section
3.1(a) and elsewhere in this Agreement.  The JSC shall have no power to
interpret, amend, modify, or waive compliance with this Agreement.  For clarity,
day-to-day decisions within the scope of the Work Plan and the Library Plan will
be made by the personnel conducting and managing such activities and not by the
JSC, provided that such day-to-day management is consistent with the Work Plan
and the Library Plan, the goals established by the JSC and the terms of this
Agreement.  Following the completion of the Work Plan, the role of the JSC will
be limited to the specific JSC responsibilities outlined in Section 2.8.  The
JSC shall terminate upon expiration or termination of this Agreement.

 

(b)                                 Members.  Each Party shall initially appoint
up to three (3) representatives to the JSC, each of whom will be, in the case of
Anacor, an officer or employee having sufficient seniority within Anacor to make
decisions arising within the scope of the JSC’s responsibilities, and in the
case of the Foundation, an employee, agent or consultant designated by the
Foundation to serve on the JSC.  Within [ * ] days after the Effective Date,
each Party shall notify the other Party in writing of its initial JSC
representatives.  The JSC may change its size from time to time by mutual
consent of the Parties, and each Party may replace its representatives at any
time upon written notice to the other Party; provided, however, that the JSC
will at all times consist of one to three members appointed by each Party.  Each
JSC member shall, from-time-to-time, be permitted to appoint a designee who may
substitute for such JSC member at a particular meeting, provided such designee
shall have the appropriate knowledge and authority to fulfill the role of such
JSC member.  The JSC shall have a chairperson, who shall be elected, on an
annual basis, alternately by Anacor or the Foundation.  The initial chairperson
shall be selected by Anacor.  The role of the chairperson shall be to convene
and preside at all meetings of the JSC and to ensure the preparation of meeting
minutes, but the chairperson shall have no additional powers or rights beyond
those held by other JSC representatives.

 

(c)                                  Meetings.  The JSC shall meet (in person or
by videoconference or teleconference) at least three (3) times per calendar year
during the term of this Agreement unless the Parties mutually agree in writing
to a different frequency for such meetings.  Either Party may also call a
special meeting of the JSC (by videoconference or teleconference) upon at least
[ * ] days prior written notice to the other Party in the event such Party

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

13

--------------------------------------------------------------------------------


 

reasonably believes that a significant matter must be addressed prior to the
next regularly scheduled meeting, and such Party shall provide the JSC no later
than [ * ] days prior to the special meeting with materials reasonably adequate
to enable an informed decision to be made by its members. The JSC may meet in
person, by videoconference or by teleconference, provided, however, at least one
(1) meeting per calendar year shall be in person at a mutually agreeable
location unless the Parties mutually agree in writing to waive such requirement
in lieu of a videoconference or teleconference.  Each Party shall be responsible
for its own expenses relating to such meetings.  As appropriate, other employee
representatives or agents of the Parties may attend JSC meetings as non-voting
observers and/or presenters.  The chairperson of the JSC shall be responsible
for preparing reasonably detailed written minutes of all JSC meetings that
reflect and include all material decisions made at such meetings.  The JSC
chairperson shall send draft meeting minutes to each member of the JSC for
review and approval within [ * ] days after each JSC meeting.  Such minutes
shall be deemed approved unless one or more members of the JSC objects to the
accuracy of such minutes within [ * ] days of receipt.

 

3.2                               Decision Making.  Actions to be taken by the
JSC shall be taken only following unanimous vote, with each Party having one (1)
vote (regardless of the number of JSC members).  If the JSC fails to reach
unanimous agreement on a matter before it for decision for a period in excess of
[ * ] days, either Party may submit the matter in writing to the other, and the
Parties shall refer such dispute to the Chief Executive Officer of Anacor and
the applicable Director (or above) of the Foundation (or their designees) (the
“Officers”) for attempted resolution by good faith negotiations within [ * ]
days after such notice is received, provided that (a) such referral shall not
relieve Anacor of its duty to continue to conduct the Research with Diligent
Efforts and (b) Anacor shall not be obligated to conduct any activities outside
of the scope of the Work Plan or Library Plan that were not agreed upon by the
JSC.  In conducting themselves on the JSC, all representatives of both Parties
shall consider reasonably and in good faith all input received from the other
Party, and shall use reasonable efforts to reach consensus on all matters before
them.  In the event the Parties do not resolve such dispute through their
Officers, each Party shall have the right to seek any remedies and mechanisms
available to it in law or equity.

 

3.3                               Scientific Advisory Board.  The Parties shall
promptly establish an independent scientific advisory board (the “SAB”) to
review the progress of the Research and to advise the Parties and the JSC on the
goals, strategy and direction of the Research and on the development of Project
Compounds.  The SAB members will be independent scientists, not affiliated with
either Party, each of whom will be an expert in pharmacology, biology,
chemistry, PKDM, drug development, drug delivery, global health, neglected
infectious disease, or another relevant subject matter.  Within [ * ] days after
the Effective Date, the JSC will determine the initial members of the SAB.  To
the extent practicable, the SAB will attend JSC meetings, and the JSC will make
reasonable efforts to schedule its meetings to facilitate attendance of all SAB
members.  The SAB will not have any decision making authority with respect to
the Research.  The SAB will terminate upon expiration or termination of this
Agreement.

 

3.4                               Program Leader. Anacor shall appoint a program
leader (the “Anacor Program Leader”) with overall responsibility for Research
management and for ensuring that the goals of the Research are being met.  The
Anacor Program Leader may (but need not) be a JSC member.

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

14

--------------------------------------------------------------------------------


 

Anacor may change the Program Leader upon written notice to the Foundation.  The
Program Leader shall be responsible for, in each case consistent with this
Agreement, the Work Plan, the Library Plan and goals established by the JSC:
managing the allocation of personnel and other resources for the conduct of the
Research; coordinating the transfer and sharing of information among personnel
conducting the Research; managing the Parties’ relationship under this Agreement
with each other and with external partners/collaborators and the SAB;
implementing the governance structure described in this Article 3; conducting
portfolio management for compounds under the Research, including follow-on
planning for development activities to ensure an efficient transition of Project
Compounds; overseeing Diligent Efforts in the complete and accurate technology
transfer as contemplated under Section 5.3; and performing such other functions
as may be appropriate to further the Objectives of the Research and this
Agreement.

 

3.5                               Foundation Contact.  The Foundation shall
appoint a Foundation employee, agent or consultant (the “Foundation Contact”)
who may work with the Anacor Program Leader and other Anacor personnel
conducting the Research by reviewing and providing input on the progress of the
Research and, at the Foundation’s option, facilitating interactions with Third
Parties useful for the goals of the Research.  The Foundation Contact may
provide input to the JSC on the overall performance of the Research.  By virtue
of this role, the Foundation Contact will not have any decision making authority
with respect to the day-to-day conduct of the Research. Notwithstanding the
forgoing, Anacor acknowledges and agrees that the Foundation Contact shall have
no obligations to provide input to Anacor.

 

4.                                      PAYMENTS; BOOKS AND RECORDS

 

4.1                               Research Funding

 

(a)                                 Prior to Effective Date.  The Parties
acknowledge and agree that a portion of the amounts included in the Budget were,
prior to the Effective Date, intended to fund certain research being conducted
by Anacor as a sub-grantee under a grant by the Foundation to the University of
California.  Because such amounts have been re-allocated to this Agreement and
removed from such grant funding, Anacor shall have the right to use such funds
as reimbursement for activities included in the Budget and conducted prior to
the Effective Date, notwithstanding anything to the contrary in this Agreement. 
Such amounts are approximately [ * ] (the “Reimbursement Amount”) for research
conducted between December 1, 2012 and the Effective Date.  Prior to the
Effective Date, Anacor provided the Foundation with an invoice that reflects the
portion of the Reimbursement Amount related to the period between December 1,
2012 and February 28, 2013 and that meets the requirements of Section 4.2(b). 
At the Effective Date, the Foundation will pay that portion of the Reimbursement
Amount to Anacor.  On or before April 30, 2013, Anacor will provide the
Foundation with an invoice that reflects the portion of the Reimbursement Amount
related to the period between March 1, 2013 and March 31, 2013 and that meets
the requirements of Section 4.2(b), which the Foundation will pay to Anacor by
May 30, 2013.  Any additional portion of the Reimbursement Amount related to the
period between April 1, 2013 and the Effective Date will be included by Anacor
in its first quarterly statement to the Foundation related to the period between
the Effective Date and June 30, 2013 and the Foundation will pay the amount on
such statement to Anacor within thirty [ * ] after receipt of the statement. 
The payment of the amounts on the two Reimbursement Amount invoices and the
portion of the first quarterly statement amount that

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

15

--------------------------------------------------------------------------------


 

relates to the Reimbursement Amount will represent satisfaction in full of any
and all fees, expenses, and other obligations by the Foundation to Anacor with
regard to any work performed with respect to the Work Plan, the Library Plan or
otherwise prior to the Effective Date.

 

(b)                                 Compensation.  Subject to the terms of this
Agreement (and other than for any set-off relating to Anacor’s indemnification
obligations and any damages available to the Foundation as a result of any
breach of this Agreement by Anacor), Anacor will be entitled to compensation
(pursuant to the compensation terms stated below) for the Research performed and
expenses incurred in compliance with this Agreement and the Budget, appended
hereto, through the earlier of expiration of this Agreement or the effective
date of any earlier termination.  After receiving Notice of termination, Anacor
shall promptly wind down the Research including mitigating further expenses from
being incurred (except as to any committed and non-cancellable expense or as
provided herein with respect to Technology Transfer under Section 5.3).  Within
[ * ] days of the effective date of termination, Anacor will provide a final
invoice reflecting any and all unbilled and noncancelable compensation and
expenses for Research performed pursuant to this Agreement through the effective
date of termination.  The Foundation’s payment of Anacor’s final invoice will
represent satisfaction in full of any and all fees, expenses, and other
obligations (other than the Foundation’s indemnification obligations and any
damages available to Anacor as a result of any breach of this Agreement by the
Foundation) by the Foundation to Anacor with regard to the Research or pursuant
to this Agreement.  Within [ * ] days of the effective date of termination,
Anacor will refund to the Foundation any payment (including all unused amounts
in the Advance Account and any Advance Funds not expended for the Research
pursuant to this Agreement) made to Anacor and not applied to completed work or
noncancelable expenses incurred as of the effective date of termination.  The
Foundation will incur no liability to Anacor or its Subcontractors for damages
of any kind resulting solely from terminating this Agreement.

 

(c)                                  Total Compensation.  Anacor will bill and
the Foundation will pay no more than an aggregate of $17,700,000 pursuant to
this Agreement (which includes all amounts paid pursuant to section 4.1(a) and
4.2), consistent with the Budget, unless this Agreement is amended prior to the
applicable Research being performed.

 

(d)                                 Expense Reimbursement.  The Foundation will
reimburse Anacor for the Research performed by Anacor employees at the FTE Rate
and at Anacor’s cost for reasonable Third-Party expenses that are actually
incurred by Anacor in performing the Research, subject to the aggregate cap set
forth in Section 4.1(c).  Upon request of the Foundation, with each statement,
Anacor will provide:  (A) a detailed itemized listing of all expenses incurred
during the applicable period; and (B) receipts for any individual expenses that
exceed $[ * ], or an approved expense report covering such individual expenses. 
Anacor may provide either an original or a copy of receipts.  The receipt
requirements do not apply to Subcontractor fees and expenses.

 

(i)                                    Travel.  If the Budget includes travel
expenses, the Foundation will only reimburse such expenses in accordance with
the Travel and Expense Reimbursement Policy (the “Travel and Expense
Reimbursement Policy”) located at
http://www.gatesfoundation.org/Documents/expense.pdf, as may be updated from
time to time.  Notwithstanding Section 5 of the Travel and Expense Policy,
Anacor may not use the

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

16

--------------------------------------------------------------------------------


 

Foundation Travel Desk to arrange for travel under this Agreement. In incurring
expenses that will be submitted to the Foundation for reimbursement, Anacor will
have discretion and control over selection of providers, and such selection will
be made independently of the Foundation, except as otherwise provided in the
Travel and Expense Reimbursement Policy.

 

(ii)                                Equipment.  If Anacor is reimbursed for
purchased equipment, such equipment will be allocated to public use by Anacor at
the Foundation’s direction upon expiration or termination of this Agreement.

 

(iii)                            Third Party Expenses. If the Budget includes
Third Party or Subcontractor expenses, the Foundation will reimburse such
expenses that are actually incurred by Anacor in performing the Research in
accordance with this section 4.1, provided that such expenses are aligned with
the approved Budget and subject to the maximum amount set forth in section
4.1(c).

 

4.2                               Payment.

 

(a)                                 Advance Payment.   Within one [ * ] day of
the Effective Date, the Foundation will make a one-time payment in the amount of
[ * ] (the “Advance Funds”).  The Advance Funds are subject to the following
conditions:

 

(i)                                    Advance Account.  The Advance Funds will
be segregated on Anacor’s books and records in a separate account (the “Advance
Account”).

 

(ii)                                Use of Advance Funds.  All Advance Funds and
all interest earned thereon will be used solely for payment of costs and
expenses for the Research performed and expenses incurred in compliance with
this Agreement and the Budget.  The statements that Anacor provides pursuant to
Section 4.2(b) will show the use of the Advance Funds in accordance with the
preceding sentence.  All quarterly payments made by the Foundation pursuant to
this Agreement will be credited to the Advance Account upon payment and any
interest earned on the Advance Funds will become Advance Funds subject to the
terms of this Agreement.

 

(iii)                            Return of Advance Funds.  Any unused portion of
the Advance Funds or any Diverted Funds (as defined below) will be promptly
returned to the Foundation if Anacor spends any Advance Funds other than on the
Research in compliance with this Agreement and the Budget.  In addition, upon
termination of this Agreement or the expiration of the cure period, if any,
following a Charitability Default (as defined in Section 9.3), Anacor will
return to the Foundation all unused Advance Funds remaining in the Advance
Account or any funds that were not spent on the Research in compliance with this
Agreement and the Budget, (“Diverted Funds”).  Furthermore, in the event that
the Foundation has a reasonable basis for a concern that Anacor may become
subject to bankruptcy or insolvency, upon notice from the Foundation, Anacor
will transfer the unused portion of the Advance Funds to an independent
third-party custodian mutually acceptable to the Parties where the Advance Funds
will be held subject to a control agreement that will allow Anacor to continue
to use the Advance Funds for

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

17

--------------------------------------------------------------------------------


 

the purposes set forth in this Agreement, subject to the Foundation’s rights to
the unused portion of the Advance Funds and/or the Diverted Funds.

 

(iv)                             Right of Set Off.  Notwithstanding anything in
this Agreement to the contrary, the Foundation will have the right to set-off
any amounts owed by the Foundation to Anacor pursuant to this Agreement against
the unused portion of the Advance Funds and any Diverted Funds.

 

(v)                                 Advance Payment Invoice.  Prior to the
Foundation paying the Advance Funds, Anacor will submit to the Foundation a
statement that meets the requirements of Section 4.2(b) detailing the amounts
that Anacor expects to pay using the initial payment of Advance Funds.

 

(b)                                 Quarterly Payments.  Within [ * ] days
following the end of each calendar quarter, Anacor shall deliver to the
Foundation a written statement in accordance with the instructions in Section
4.2(c) indicating the actual number of FTEs used and Third Party costs incurred
in performing its activities under the Work Plan and the Library Plan during
such calendar quarter.  Each statement will:  (a) contain enough detail of the
Research over the applicable calendar quarter (including billing period,
hours/days worked, rates/fees applied, expenses incurred, Budget
items/categories/departments or functional groups included and Research
performed) to enable the Foundation to determine the accuracy of the amount(s);
(b) reflect any interest earned during the reporting period; and (c) include the
contract number for this Agreement (as set forth on Page 1).  Anacor agrees to
reasonably cooperate with the Foundation in reconciling any statement against
the budgeted activities.  Notwithstanding the foregoing, the Foundation shall
have no obligation to reimburse Anacor for any Research, fee or expense which is
not invoiced to the Foundation within [ * ] months from the date such fee or
expense is incurred.  The Foundation may withhold any additional payments to
Anacor until Anacor has satisfied the substantiation requirements described
above.  For clarity, the Foundation may withhold payment only for those items on
an Anacor statement for which the Foundation determines, in good faith, Anacor
has not yet satisfied the substantiation requirements, or which the Foundation
determines in good faith may be Diverted Funds; all other items on the Anacor
statement shall be paid to Anacor by the Foundation as described below.

 

Except for amounts the Foundation withholds in good faith, the Foundation will
make payment to Anacor of each properly submitted quarterly statement within [ *
] days after the Foundation receives that statement; provided that the
Foundation will be required to make a quarterly payment for the last quarter of
this Agreement only to the extent that the unused portion of the Advance Funds
is insufficient to cover the amount of Anacor’s statement for the last quarter
of this Agreement.

 

In the event the Foundation determines that the Foundation overpaid on any
quarterly statement (including because Advance Funds were spent other than for
the Research in compliance with this Agreement and the Budget), Anacor shall
promptly refund any overpayment to the Foundation, or at the Foundation’s sole
discretion, credit such amounts to the Advance Account as Advance Funds.

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

18

--------------------------------------------------------------------------------


 

(c)                                  Submission of Statements.  Anacor will
submit all statements and invoices to the following address:

 

If submitted electronically:

[ * ]

 

 

If submitted via mail:

Bill & Melinda Gates Foundation

 

Accounts Payable

 

[ * ]

 

4.3                               Royalties.  Anacor shall pay to the
Foundation, within [ * ] days after the end of each calendar quarter, an amount
equal to [ * ] of all Project Compound License Revenue received by Anacor in
such calendar quarter.  Anacor shall make such payments in the currency in which
the applicable License Revenue is received.  If Anacor or its Affiliate
commercializes a product containing or comprising a Project Compound in a
Developed Country in the Research Field, then prior to the first commercial sale
of such product, the Parties shall determine in good faith a reasonable royalty
payable to the Foundation as a portion of net sales of such product in Developed
Countries in the Research Field received by Anacor or its Affiliate, based on
the total investment to develop and commercialize such product and the amount of
funding provided by the Foundation for such development and commercialization. 
Such amount shall not, in any event, exceed [ * ] of net sales, which the
Parties agree is a customary royalty rate for an exclusive license to
preclinical compounds.

 

4.4                               Manner and Place of Payment.  All payments
hereunder shall be made by electronic funds transfer in immediately available
funds to a bank and account designated in writing by the receiving Party, unless
otherwise specified in writing by such Party.

 

4.5                               Books and Records.

 

(a)                                 Anacor shall keep accurate books and
accounts of record in connection with the Research and its expenses under the
Work Plan and the Library Plan and receipt of License Revenue in sufficient
detail to permit verification thereof and of Anacor’s statements under Section
4.2(b) and payments under Section 4.3.  Anacor will maintain complete and
accurate records to support all invoiced amounts, including but not limited to
those factors that comprise or affect direct and subcontracted labor hours,
labor rates, and expenses.  Unless otherwise agreed by the Parties or as may be
required by applicable law or regulation, Anacor shall maintain such records and
Section 4.5 shall survive for a period of [ * ] years following termination of
this Agreement.

 

(b)                                 Anacor will permit employees or agents of
the Foundation at any reasonable time and upon reasonable prior notice, during
normal business hours, to examine or audit Anacor’s books and accounts of record
in connection with the Research and to make copies and memoranda of the same, in
each case at the Foundation’s expense; provided that the Foundation will not
conduct such an examination more frequently than once per calendar quarter
unless required due to any audit, request or inquiry of the Foundation by the
Internal Revenue Service.  If Anacor maintains any records (including without
limitation computer generated records and computer software programs for the
generation of such records) in the possession of

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

19

--------------------------------------------------------------------------------


 

a third party, Anacor, upon request of the Foundation, will notify such party to
permit the Foundation free access to such records at all reasonable times and to
provide the Foundation with copies of any records it may reasonably request in
connection with such audit, request or inquiry, all at the Foundation’s expense.
Any Information disclosed to or learned by the Foundation pursuant to this
Section 4.5(b) that is not related to this Agreement, including the Research or
the payments under Section 4.3 during the term of this Agreement (the “Unrelated
Anacor Audit Information”) shall be Anacor Confidential Information and subject
to the confidentiality and non-use provisions of Section 8.1(b).

 

4.6                               Audit.  In addition to its rights under
Section 4.5, the Foundation, at its expense, through an independent, nationally
recognized certified public accountant reasonably acceptable to Anacor, shall
have the right to access Anacor’s relevant books and records for the sole
purpose of verifying Anacor’s financial statements under Section 4.2(b) and
payments under Section 4.3 during the term of this Agreement and [ * ] years
following termination of this Agreement; such access under this Section 4.6
shall be conducted after reasonable prior notice by the Foundation to Anacor
during Anacor’s ordinary business hours, and shall not be more frequent than
once during any calendar year, and shall not occur sooner than [ * ] days after
the date of the latest financial statements of Anacor to be included in the
period audited.  Anacor will also provide assistance to interpret such records
if requested by the Foundation.  Such accountant shall execute a confidentiality
agreement with Anacor in customary form and shall only disclose to the
Foundation whether Anacor’s (a) statements under Section 4.2(b) included the
actual number of FTEs used and Third Party expenses incurred in performing
activities under the Work Plan and the Library Plan during the audited period
and (b) payments under Section 4.3 included the amounts of royalties correctly
calculated in accordance with Section 4.3 for License Revenue received during
the audited period and if not, any information necessary to explain the
discrepancy.  In the event such audit determines that Anacor underpaid any
royalties under Section 4.3, Anacor shall promptly pay any underpayments to the
Foundation.  In the event that such audit determines that Anacor incorrectly
invoiced the Foundation under the Research and the Foundation paid such invoice,
Anacor shall promptly refund any overpayment to the Foundation, or at the
Foundation’s sole discretion, apply such amounts to the ongoing Research.

 

5.                                      INTELLECTUAL PROPERTY, EXPLOITATION,
LICENSES & TECHNOLOGY TRANSFER

 

5.1                               Ownership of Results and Intellectual
Property. Anacor understands and acknowledges that a primary charitable
objective of the Foundation is to support the development of drugs, vaccines and
disease-related technologies to ameliorate diseases and conditions that have a
disproportionate impact on people within Developing Countries, and to ensure
that such products and technologies related to such support are made available
and accessible at an affordable price to people in need within such Developing
Countries (the “Charitable Purpose”).  In furtherance of the Charitable Purpose,
the Parties shall own and manage the Results, the New Library IP and the Project
Compound IP as follows:

 

(a)                                 New Library IP.  Except as otherwise
provided herein, Anacor shall solely own the New Library, New Library Compounds,
and the New Library IP worldwide, and the Foundation and Library Parties shall
have the right to use the New Library Compounds in accordance with Section 2.8. 
Notwithstanding the forgoing, or anything to the contrary herein,

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

20

--------------------------------------------------------------------------------


 

in the event that any Anacor Compound or any New Library Compound is used in
connection with the Research and such compound becomes a Project Compound under
this Agreement, the Foundation’s co-ownership and Exploitation Rights with
respect to such Project Compound shall apply instead of this Section 5.1(a).

 

(b)                                 Results and Project Compound IP.  Regardless
of inventorship or authorship, the Parties shall jointly and equally own the
Results and the Project Compound IP worldwide, and each Party hereby assigns to
the other Party such of its right, title, and interest, if any, in and to the
Results and the Project Compound IP solely as necessary to effect the foregoing
ownership allocation.

 

(c)                                  Employees.  Each Party shall ensure that
each of its employees, Subcontractors and agents participating in any activities
under this Agreement is subject to a written obligation to assign, and does
assign, to such Party all of his or her right, title and interest in the
Results, New Library IP and Project Compound IP, so that such Party may comply
with its obligations under this Section 5.1.

 

(d)                                 No Accounting or Consent Required.  With
respect to the co-ownership of the Results and the Project Compound IP
(including any Project Compound(s) made in accordance with such Project Compound
IP) and license herein, each Party shall have the right to use and exploit its
co-ownership consistent with its respective Exploitation Rights and the licenses
granted herein without any requirement of gaining the consent of, or accounting
to, the other Party, subject only to the rights and obligations of the Parties
expressly set forth in this Agreement.  Each Party shall take all reasonable
actions to ensure that the foregoing is effected worldwide, including in
jurisdictions in which consent or accounting would otherwise be required under
applicable laws.

 

(e)                                  CREATE Act.  It is the intention of the
Parties that this Agreement is a “joint research agreement” both as defined in
35 USC § 103(c)(3) of the United States Code prior to March 16, 2013 and as
defined in 35 USC § 102(c) of the United States Code as of March 16, 2013.

 

5.2                               Exploitation Rights.  In order to manage the
co-ownership set out herein or with respect to any Project Compound made in
accordance with such co-ownership, the Parties shall have the following rights:

 

(i)                                    Foundation Primary Exploitation Rights.
The Foundation shall have the exclusive right to exploit and/or commercialize
any products containing or comprising a Project Compound for: (A) the Research
Field, which products are intended for the benefit of people in Developing
Countries, and (B) the eradication of any disease or condition within a
Foundation Priority Area in Developing Countries.

 

(ii)                                Anacor Primary Exploitation Rights Anacor
shall have the exclusive right to exploit all Anacor Compounds that are not
Project Compounds or Back-Up Compounds (subject to Section 2.7).  Anacor shall
have the exclusive right to commercialize any product containing or comprising a
Project Compound for: (A) the treatment, prevention, diagnosis and/or monitoring
of any disease or condition outside the Foundation Priority Areas, and (B) the

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

21

--------------------------------------------------------------------------------


 

treatment, prevention, diagnosis and monitoring of any disease or condition
within a Foundation Priority Area in Developed Countries, provided in case (B)
that Anacor complies with the obligations in Section 5.6, and provided that for
each such product under (B) of this paragraph, Anacor shall be obligated to
prepare and provide to the Foundation a Global Access Strategy, subject to the
approval of the Foundation, that demonstrates, to the reasonable satisfaction of
the Foundation, how Anacor (either alone or together with any Third Parties)
will make such product available and accessible at an affordable price to people
within Developing Countries.

 

(iii)                            Joint Exploitation Rights. Each Party shall
have a worldwide right to make, use, research, develop (including but not
limited to pre-clinical studies, clinical trials, and human subjects research),
manufacture, sell, offer-for-sale, import and distribute Project Compounds and
products containing or comprising any Project Compound to the extent necessary
to exploit its primary Exploitation Rights set forth in clauses 5.2(i) and
5.2(ii), respectively.

 

(iv)                             Sublicense.  Each party shall have the right to
sublicense through multiple tiers all or a portion of its Exploitation Rights to
single or multiple entities.

 

The Rights set forth in Sections (i) through (iv) above shall be “Exploitation
Rights”.  In connection with each Party’s co-ownership, Exploitation Rights and
license rights hereunder, the parties shall provide reasonable cooperation with
each other, including responding to requests for information and reasonably
informing each other, when possible, of information which could reasonably
impact the other party’s use or application of its Exploitation Rights.

 

5.3                               Technology Transfer. On a Project
Compound-by-Project Compound basis, upon the earlier of the Declaration of each
Project Compound by the Foundation (by way of Exhibit G), or upon termination or
expiration of this Agreement, Anacor shall provide to the Foundation (or to a
Third Party selected by the Foundation) promptly (not to exceed [ * ] days of
the Declaration of such Project Compound or the effective date of such
termination or expiration, as applicable) and with Diligent Efforts in an
orderly, organized and indexed fashion, which shall be in electronic format
(where available):

 

(a)                                 true copies of all Results (whether final or
in process) relating to such Project Compound(s);

 

(b)                                 reasonable quantities of such Project
Compound(s) that are in Anacor’s control at such time; and

 

(c)                                  a copy of all Project Compound IP relating
to such Project Compound(s).

 

Anacor shall provide a reasonable amount of technical assistance to the
Foundation or its Third Party designee in connection with such technology
transfer.  Anacor further agrees that during the term, or thereafter, to
reasonably cooperate with the Foundation in providing any Information related to
any Project Compound or a Back-Up Compound in Anacor’s Control and subject to
the license grants in Section 5.7 that may be sought by a Governmental
Authority. The Foundation shall reimburse Anacor’s reasonable internal and Third
Party expenses in connection with its activities under this Section 5.3.

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

22

--------------------------------------------------------------------------------


 

5.4                               Patent Prosecution and Enforcement.

 

(a)                                 Patent Prosecution Generally.  Except as
otherwise provided in this Section 5.4, as between the Parties, Anacor shall
have the sole right and authority, but no obligation, to prepare, file,
prosecute (including any interferences, reissue proceedings and reexaminations)
and maintain all Patents in the Project Compound IP and all Patents in the New
Library IP in any jurisdiction, at its sole expense.  Anacor shall use
reasonable efforts to adopt prosecution and maintenance strategies for Patents
in the Project Compound IP that are designed to facilitate each Party’s
Exploitation Rights under Section 5.2 and to support the Charitable Purpose,
provided that Anacor shall not be obligated to take any action that could
reasonably be expected to have an adverse effect on Anacor’s Patent portfolio or
development and commercialization of products.  Anacor shall provide the
Foundation with reasonable opportunity to review and comment on such filing and
prosecution efforts regarding patent applications in the Project Compound IP
reasonably prior to any submissions with applicable patent authorities.  Anacor
shall provide the Foundation with a copy of material communications from any
patent authority regarding such patent applications, and shall provide drafts of
any material filings or responses to be made to such patent authorities a
reasonable amount of time in advance of submitting such filings or responses so
that the Foundation may have an opportunity to review and comment thereon.  If
Anacor determines in its sole discretion to abandon, cease prosecution or not
maintain any Patent in the Project Compound IP, then Anacor shall provide the
Foundation written notice of such determination at least [ * ] days before any
deadline for taking action to avoid abandonment (or other loss of rights) and
shall provide the Foundation with the option to have [ * ], after which time,
the Foundation shall be solely responsible to prepare, file, prosecute, maintain
or abandon such Patent, at the Foundation’s sole cost .

 

(b)                                 Project Compounds.  The Patents related to
any Project Compounds, Project Compound IP or Results filed by Anacor (including
PCT applications) under this Agreement shall be filed in the name of Anacor and
the Foundation as co-owners (or co-applicant as necessary to perfect the
Foundation’s status as co-owner).  Patents related to any Project Compounds,
Project Compound IP or Results filed by Anacor under this Agreement shall be
assigned to the Foundation consistent with the provision of Section 5.1(b). 
Specifically, Anacor shall record such co-ownership assignment with the
applicable patent authority (including in the U.S. the USPTO) in connection with
Patents related to Project Compounds, Project Compound IP or Results.

 

(c)                                  Divisional Practice. During the prosecution
of Patents by Anacor and upon the prior written consent of the Foundation (which
shall not be unreasonably withheld) Anacor may, at its election, file divisional
(or equivalent) applications claiming only subject matter which is not subject
to the co-ownership provisions of this Agreement which shall be solely owned by
Anacor provided always that such divisional or application is consistent with
the provisions of this paragraph and the provisions of Sections 5.1 and 5.2, and
provided always that such divisional or application and any Patents therefrom
shall be subject to the provisions of Section 5.7(a)(iii).

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

23

--------------------------------------------------------------------------------


 

(d)                                 Cooperation.  Each Party shall provide the
other Party all reasonable assistance and cooperation in the patent prosecution
efforts provided above in this Section 5.4, including providing any necessary
powers of attorney and executing any other required documents or instruments for
such prosecution.

 

(e)                                  Patent Enforcement.  Anacor shall have the
sole right to enforce any and all Patents in the Project Compound IP and Patents
in the New Library IP; provided that if any such enforcement would reasonably be
expected to affect the Foundation’s rights under Section 5.2 or in the event
Anacor has knowledge that such enforcement may involve any sublicensee of the
Foundation, Anacor shall first discuss such enforcement with the Foundation. 
Moreover, the Foundation expressly disclaims its right to separately enforce as
co-owners any patent resulting from a patent application (or patent resulting
from re-examination proceedings) claiming an invention first discovered or
developed under this Agreement which lists the Foundation as co-owners or
co-assignee with Anacor.

 

5.5                               First Right of Development &
Commercialization.  Anacor shall have the first right of development and
commercialization of any Project Compound (or product containing  Project
Compound) hereunder (“First Right of Development & Commercialization”), provided
always that (i) Anacor complies with the provisions of Section 5.2 and (ii)
prior to executing any Third Party agreement related to such development or
commercialization of any Project Compound within any Foundation Priority Area,
Anacor provides the Foundation with a Global Access Strategy for such Project
Compound which demonstrates, to the reasonable satisfaction of the Foundation,
how Anacor (either alone or together with such third parties) will make the
Project Compound (or a product containing or comprising a Project Compound)
available and accessible at affordable cost to people within Developing
Countries.  For the avoidance of doubt, the Global Access Strategy will be
required to be incorporated into any applicable agreements entered into after
the Effective Date between Anacor and a Third Party with respect to such Project
Compound within the Foundation Priority Areas.  With respect to any [ * ],
Anacor agrees to [ * ].  Unless extended by a signed written agreement of the
Parties, Anacor’s First Right of Development & Commercialization shall expire
with respect to such development and commercialization on the later of: (i) [ *
] months after [ * ] or (ii) if Anacor [ * ] with respect to such Project
Compound, [ * ] months after the [ * ] such Project Compound, unless, in each
case (i) and (ii), Anacor has at such time [ * ].  For the avoidance of doubt,
following the expiration of Anacor’s First Right of Development &
Commercialization, the Foundation shall have no limitation on its rights under
Section 5.2 with respect to such Project Compound and may proceed to pursue its
Exploitation Rights and Anacor shall cooperate with the reasonable requests of
the Foundation related thereto to provide assistance.

 

5.6                               Coordination.  In the event that both Parties
desire to pursue their respective Exploitation Rights for the same Project
Compound, including the development and/or

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

24

--------------------------------------------------------------------------------


 

commercialization thereof, the Parties will use good faith efforts to coordinate
such development and/or commercialization taking into account the Global Access
Commitments herein.

 

5.7                               Licenses.

 

(a)                                 To the Foundation. Subject to the terms and
conditions of this Agreement, and to assure the Foundation’s ability to Exploit
the Project Compounds consistent with Sections 5.2(i), 5.2(iii) and 5.2(iv),
Anacor hereby grants to the Foundation: (i) an exclusive, fully-paid, perpetual,
non-revocable, royalty-free, worldwide license, within the Research Field, with
the right to sublicense through multiple tiers, under Anacor’s interest in the
Project Compound IP for Project Compounds and products containing or comprising
Project Compounds intended for the benefit of people in Developing Countries,
(ii) a non-exclusive, fully-paid, royalty-free, perpetual, non-revocable
license, in Developed Countries, with the right to sublicense through multiple
tiers, under the Project Compound IP to make, use, sell, offer for sale and
import Project Compounds and products containing or comprising Project Compounds
as reasonably related to practice the license under clause (i), and (iii) a
non-exclusive, fully-paid, perpetual, non-revocable, royalty-free, worldwide
license, with the right to sublicense through multiple tiers, under [ * ].

 

(b)                                 To Anacor.  Subject to the terms and
conditions of this Agreement, and to assure Anacor’s ability to Exploit  the
Project Compounds and fulfill its obligations under this Agreement to the
Foundation consistent with Sections 5.2(ii), 5.2(iii) and 5.2(iv), the
Foundation hereby grants to Anacor: (i) an exclusive, worldwide, license,
outside the Foundation Priority Areas, with the right to sublicense through
multiple tiers, under the Foundation’s interest in the Project Compound IP, to
make, use, sell, offer for sale and import Project Compounds and products
containing or comprising Project Compounds outside the Foundation Priority Areas
and (ii) subject to Sections 5.6, and Anacor’s obligations under Sections
5.2(ii), 5.6, 5.7(a)(ii), and 5.7(a)(iii), an exclusive license, within the
Foundation Priority Areas in Developed Countries, with the right to sublicense
through multiple tiers, under the Foundation’s interest in the Project Compound
IP, to make, use, sell, offer for sale and import Project Compounds and products
containing or comprising Project Compounds, and (iii) a non-exclusive license,
with the right to sublicense through multiple tiers, under the Project Compound
IP in Developing Countries to make, use, sell, offer for sale and import Project
Compounds and products containing Project Compounds solely as necessary to
practice the license under clause (i).  Such license shall be royalty-bearing as
and to the extent provided in Section 4.2.

 

5.8                               No Other Rights or Licenses.  No express or
implied right or license to any Patent right or other intellectual property or
proprietary information of either Party is granted by this Agreement, except as
expressly set forth herein.

 

5.9                               Pre-Existing Obligations.  Notwithstanding
anything in this Agreement to the contrary:  (a) all rights granted to the
Foundation by Anacor, and all obligations of Anacor to conduct activities, are
subject to the rights granted and exclusivity obligations of Anacor to Third
Parties in the terms and conditions of an agreement with such Third Parties as
they exist on the Effective Date, which are set forth in Exhibit H, and (b)
Anacor shall not be obligated to conduct any activities or grant any rights
under this Agreement that would cause Anacor to breach its

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

25

--------------------------------------------------------------------------------


 

existing Third Party obligations.  Anacor agrees to obtain the prior written
consent of the Foundation before using any compound in the Research that is
subject to such Third Party prior obligations and to detail to the Foundation
such Third Party obligations. The Foundation acknowledges and agrees that such
obligations may require Anacor to remove certain compounds from the licenses
granted to the Foundation or from the contemplated Research.  Anacor shall
promptly notify the Foundation of any such identified rights of Third Parties,
and any action taken by Anacor during the term of this Agreement as necessary to
comply with such existing Third Party obligations shall not be considered a
breach of this Agreement.

 

6.                                      REPRESENTATIONS AND WARRANTIES;
LIMITATION OF LIABILITY

 

6.1                               Representations and Warranties of Both
Parties.  Each Party hereby represents and warrants to the other Party that:

 

(a)                                 it has the legal power, authority and right
to enter into this Agreement and to perform its obligations hereunder;

 

(b)                                 the execution, delivery and performance of
this Agreement do not conflict with any agreement, instrument or understanding,
oral or written, to which such Party may be bound; and

 

(c)                                  it has the right to grant the licenses
purported to be granted hereunder.

 

6.2                               Representations, Warranties and Covenants of
Anacor.  Anacor hereby represents, warrants and covenants that:

 

(a)                                 as of the Effective Date, to Anacor’s
knowledge as of the Effective Date, the Anacor Compound IP is not the subject of
any Third Party intellectual property claims and is not the subject of any
actions, suits or proceedings with a Third Party;

 

(b)                                 as of the Effective Date, Anacor is in
compliance in all material respects with all applicable laws, regulations,
licensure and permit requirements (including all laws related to human health
and safety, the protection of the environment and regulations related to the
manufacture of diagnostics for human use) regarding the activities contemplated
by this Agreement, and no action has been filed or commenced against Anacor
alleging any failure to so comply;

 

(c)                                  as of the Effective Date, Anacor is not
aware of facts that (with or without notice or lapse of time, or both) could
reasonably be expected to result in Anacor being in violation in any material
respect of any law materially applicable to the activities contemplated by this
Agreement;

 

(d)                                 as of the Effective Date, Anacor has in
place a compliance program reasonably designed to identify, prevent, and address
any compliance issues for the business currently being conducted by Anacor. 
Anacor shall continue to maintain such compliance program for the duration of
its obligations related to this Agreement.

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

26

--------------------------------------------------------------------------------


 

(e)                                  [ * ].

 

6.3                               Warranty Disclaimer.  EXCEPT AS EXPRESSLY SET
FORTH HEREIN, EACH PARTY EXPRESSLY DISCLAIMS ANY AND ALL WARRANTIES, EXPRESS OR
IMPLIED, INCLUDING, WITHOUT LIMITATION, THE WARRANTIES OF DESIGN,
MERCHANTABILITY, AND FITNESS FOR A PARTICULAR PURPOSE.

 

6.4                               Limitation of Liability.  EXCEPT FOR LIABILITY
FOR BREACHES OF CONFIDENTIALITY OBLIGATIONS IN ARTICLE 8 AND THE INDEMNITY
RIGHTS AND OBLIGATIONS IN ARTICLE 7, IN NO EVENT SHALL EITHER PARTY BE LIABLE TO
THE OTHER FOR ANY INCIDENTAL, SPECIAL, EXEMPLARY OR CONSEQUENTIAL DAMAGES
ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT, EVEN IF SUCH PARTY HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.  THE MAXIMUM AMOUNT OF LOSSES FOR
WHICH ANACOR MAY BE LIABLE UNDER THIS AGREEMENT SHALL NOT EXCEED [ * ] (THE
“ANACOR LIABILITY CAP”); PROVIDED THAT THE ANACOR LIABILITY CAP WILL NOT APPLY
TO LOSSES ARISING OUT OF [ * ].  THE MAXIMUM AMOUNT OF LOSSES FOR WHICH THE
FOUNDATION MAY BE LIABLE UNDER THIS AGREEMENT SHALL NOT EXCEED [ * ] (THE
“FOUNDATION LIABILITY CAP”); PROVIDED THAT THE FOUNDATION LIABILITY CAP WILL NOT
APPLY TO LOSSES ARISING OUT OF [ * ].

 

7.                                      INDEMNIFICATION.

 

7.1                               By Anacor.  Anacor shall defend, indemnify and
hold harmless the Foundation and its Affiliates and their respective officers,
directors, employees, consultants and agents (each, a “Foundation Indemnitee”)
from and against any and all losses, damages, liabilities, expenses and costs,
including reasonable legal expense and attorneys’ fees (collectively, “Losses”),
to which any Foundation Indemnitee may become subject as a result of any claim,
demand, action or other proceeding by any Third Party to the extent such Losses
arise out of: (a)  Anacor’s performance of the Research, (b) Anacor’s use of any
Anacor Compound or Anacor Compound IP, (c) Anacor’s use of any Project Compound,
New Library Compound, Back-Up Compound, Project Compound IP, New Library IP or
Results; (d) Anacor’s application of its Exploitation Rights; (e) the gross
negligence or willful misconduct (whether by act or omission) of any Anacor
Indemnitee; (f) Anacor’s violation of any applicable laws or regulations; (g)
Anacor’s failure to comply with any applicable taxing authority; (h) [ * ] or
(i) the breach by Anacor of any warranty, representation, or covenant made by
Anacor in this Agreement; except, in each case, to the extent such Losses result
from the gross negligence or willful misconduct of any Foundation Indemnitee or
the breach by the Foundation of any warranty, representation or covenant made by
the Foundation in this Agreement.

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

27

--------------------------------------------------------------------------------


 

7.2                               By the Foundation.  The Foundation shall
defend, indemnify and hold harmless Anacor and its Affiliates and their
respective officers, directors, employees, subcontractors and agents (each, an
“Anacor Indemnitee”) from and against any and all Losses to which any Anacor
Indemnitee may become subject as a result of any claim, demand, action or other
proceeding by any Third Party to the extent such Losses arise out of: (a) the
gross negligence or willful misconduct of any Foundation Indemnitee, or (b) the
breach by the Foundation of any warranty, representation or covenant made by the
Foundation in this Agreement; except, in each case, to the extent such Losses
result from any of items (a) through (i) of section 7.1 or the gross negligence
or willful misconduct of any Anacor Indemnitee or the breach by Anacor of any
warranty, representation or covenant made by Anacor in this Agreement.

 

7.3                               Control of Defense.

 

(a)                                 In the event a Party seeks indemnification
under Section 7.1 or 7.2 (the “Indemnified Party”), it shall inform the other
Party (the “Indemnifying Party”) of a claim, demand, action or proceeding
(“Claim”) as soon as reasonably practicable after it receives notice of the
Claim, provided that no delay on the part of the Indemnified Party in notifying
the Indemnifying Party will relieve the Indemnifying Party from any obligation
under this Article 7, except to the extent such delay actually and materially
prejudices the defense of the Claim.  The Indemnifying Party will be entitled to
participate in the defense of any Claim that is the subject of a notice given by
the Indemnified Party pursuant to this Section 7.3.  In addition, the
Indemnifying Party will have the right to conduct the defense of such Claim by
giving notice to the Indemnified Party that the Indemnifying Party intends to
conduct such defense (a “Defense Notice”), so long as (i) under applicable
standards of professional conduct, no conflict of interest on any significant
issue related to such defense exists between the Indemnifying Party, on the one
hand, and the Indemnified Party, on the other hand and (ii) the Indemnifying
Party conducts the defense of the Claim actively and diligently at the sole cost
and expense of the Indemnifying Party (except as otherwise provided herein).
During the time the Indemnifying Party is conducting the defense of the Claim,
the Indemnified Party may retain separate co-counsel at its sole cost and
expense and may participate in the defense of such Claim.  The Indemnifying
Party will not consent to the entry of any judgment or enter into any compromise
or settlement with respect to the Claim without the prior written consent of the
Indemnified Party (which consent shall not be unreasonably withheld or delayed)
unless such judgment, compromise or settlement (x) does not admit liability on
the part of the Indemnified Party and (y) provides for the payment by the
Indemnifying Party of money as the sole relief for the claimant.

 

(b)                                 If any of the conditions in Sections
7.3(a)(i) and (a)(ii) above is or becomes unsatisfied or if the Indemnifying
Party does not elect to conduct the defense of such Claim, the Indemnified Party
may defend, and may consent to the entry of any judgment or enter into any
compromise or settlement with respect to, the Claim; provided, however, that the
Indemnifying Party will not be bound by the entry of any such judgment consented
to, or any such compromise or settlement effected, without its prior written
consent (which consent shall not be unreasonably withheld or delayed).  In the
event that the Indemnified Party conducts the defense of the Claim, the
Indemnifying Party will (i) promptly pay all reasonable fees and expenses of
such counsel for the Indemnified Party, (ii) cooperate with the Indemnified
Party in the defense of the Claim and (iii) be responsible for any and all
Losses that the Indemnified Party may incur or suffer that are indemnifiable
under this Article 7, subject to the preceding sentence.

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

28

--------------------------------------------------------------------------------


 

(c)                                  If the Indemnifying Party notifies the
Indemnified Party in writing that it acknowledges its obligation to indemnify
the Indemnified Party with respect to a Claim, subject to the limitations in
this Agreement, the Losses of the Indemnified Party resulting from or arising
out of such Claim in the amount finally determined will be conclusively deemed a
liability of the Indemnifying Party under this Article 7, and the Indemnifying
Party shall pay the amount of such Losses to the Indemnified Party on demand. 
If the Indemnifying Party notifies the Indemnified Party that the Indemnifying
Party disputes its obligation to indemnify the Indemnified Party with respect to
all or any portion of such Claim, the Indemnifying Party and the Indemnified
Party will proceed in good faith to negotiate a resolution of such dispute, and
if not resolved through negotiations within a period of [ * ] days from the date
of such notice, either Party may seek any remedy available in law or equity.

 

(d)                                 Regardless of which Party shall assume the
defense of a Claim, each Party shall provide to the other Party on request all
information and documentation reasonably necessary to support and verify any
Losses which give rise to such Claim and shall provide reasonable access to all
books, records and personnel in their possession or under their control which
would have a bearing on such Claim.

 

8.                                      CONFIDENTIALITY

 

8.1                               Confidentiality Obligations.

 

(a)                                 For a period of [ * ] years from the
Effective Date, each Party that receives Confidential Information hereunder (the
“Recipient”) provided to it by the other Party pursuant to this Section 8.1(a)
(the “Disclosing Party”) (i) shall not disclose such Confidential Information to
any Third Party  except as permitted under this Agreement, (ii) shall use the
Confidential Information of the Disclosing Party only for the purposes expressly
permitted by this Agreement (including to exercise its rights or perform its
obligations under this Agreement and the fulfillment of Global Access or the 
Global Access Commitments), and (iii) without limiting the generality of the
foregoing, shall not use the Confidential Information of the Disclosing Party
for the research, development or commercialization of products, except as
expressly provided herein.  In addition, Confidential Information of a Party
includes all “Confidential Information” as defined by and disclosed under the [
* ] (the “Prior Confidentiality Agreement”) (with the mutual understanding and
agreement that any use or disclosure of such “Confidential Information” that is
permitted under this Agreement shall not be a breach of the Prior
Confidentiality Agreement).  The Parties agree that the Prior Confidentiality
Agreement is terminated as of the Effective Date.   Except for disclosure to a
Third Party under a similar duty of confidentiality as set forth herein, both
Parties shall maintain the Results as Confidential Information through the
applicable Patent Filing Period (as defined below), provided that at the end of
the Publication Review Period all Results (regardless of whether or not
previously disclosed or published) shall no longer be subject to any
confidentiality provisions or Patent Filing Period and shall be deemed within
Section 8.1(c)(v).

 

(b)                                 In the event that the Parties desire that
Anacor Confidential Information be disclosed to the Foundation (including in the
event of any examination or audit pursuant to Section 4.5(b) with respect to any
Unrelated Anacor Audit Information), the Parties will enter a

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

29

--------------------------------------------------------------------------------


 

separate confidentiality agreement (not to exceed a [ * ] year term) related to
such disclosure.  Prior to performing any IP Analysis hereunder, the parties
shall enter a confidentiality agreement or joint defense agreement related
thereto.

 

(c)                                  Confidential Information of a Disclosing
Party and Anacor Confidential Information shall not include any specific portion
of information that the Recipient can show based on competent evidence:

 

(i)                                    was properly in the possession of the
Recipient, without any restriction on use or disclosure, prior to receipt from
the Disclosing Party, or

 

(ii)                                is in the public domain at the time it is
disclosed to the Recipient or, after such disclosure, enters the public domain
through no fault of the Recipient, or

 

(iii)                            is properly obtained for use or disclosure by
the Recipient from a Third Party who has the right to disclose same and who is
under no direct or indirect confidentiality obligation to the Disclosing Party
with respect to such information,

 

(iv)                             is independently developed by or on behalf of
the Recipient by employees, consultants, or agents of the Recipient who did not
use or have access to any Confidential Information of the Disclosing Party, or

 

(v)                                 with respect to Results, is subsequent to
the applicable Patent Filing Period for such portion of the Results, or is
subsequent to the Publication Review Period.

 

8.2                               Authorized Disclosure.  Each Party may
disclose the Results or the Confidential Information of the other Party to the
extent such disclosure is reasonably necessary in connection with the following:

 

(a)                                 regulatory filings and other filings with
Governmental Authorities including but not limited to filings with the SEC, FDA,
EMA, WHO, or like agencies;

 

(b)                                 prosecuting or defending litigation;

 

(c)                                  complying with applicable laws and
regulations, including regulations promulgated by securities exchanges;

 

(d)                                 disclosure to its Affiliates, employees,
agents, subcontractors, and grantees, and any potential or actual licensees or
sublicensee (including development and/or commercialization partners), on a
need-to-know basis and solely in connection with the performance of this
Agreement or a party’s Exploitation Rights hereunder, provided that in
connection with such disclosure, the disclosing party shall use all reasonable
efforts to inform each disclosee of the confidential nature of such Results or
Confidential Information or Anacor Confidential Information and cause each
disclosee to treat such Results or Confidential Information or Anacor
Confidential Information as confidential for a similar period as contained
herein;

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

30

--------------------------------------------------------------------------------


 

(e)                                  in the case of Anacor, disclosure of the
material terms of this Agreement to any bona fide potential or actual investor,
investment banker, acquirer, merger partner, or other potential or actual
financial partner; provided that in connection with such disclosure, Anacor
shall use all reasonable efforts to inform each disclosee of the confidential
nature of such Results or Confidential Information and cause each disclosee to
treat such Results or Confidential Information as confidential, for a similar
period as required in this Section 8; and

 

(f)                                   subject to Section 8.4, disclosure of
Results necessary to fulfill Global Access or the Global Access Commitments.

 

Notwithstanding the foregoing, in the event a Party is required to make a
disclosure of Results or the other Party’s Confidential Information pursuant to
Sections 8.2(b) or 8.2(c), it will, except where impracticable, give reasonable
advance notice to the other Party of such disclosure and use reasonable efforts
to secure confidential treatment of such information.

 

8.3                               Copies.  The Recipient agrees to return or
destroy (and certify such destruction in writing) all copies and the original of
any such Confidential Information upon the request of the Disclosing Party, and
upon expiration or termination of this Agreement, except that the Recipient may
retain one (1) archival copy of such Confidential Information for the sole
purpose of determining its obligations hereunder.

 

8.4                               Publication.

 

(a)                                 Publication Rights.   For a period of [ * ]
years from the Effective Date (“Publication Review Period”), and on a Project
Compound-by-Project Compound basis, if either Party desires to publish or
disclose any Results or Information related to a Project Compound that have not
been previously published or disclosed, the disclosing Party shall provide its
proposed publication or presentation to the other Party [ * ] days in advance of
submission to any publisher or presentation (as applicable), and the other Party
shall have the opportunity to review and comment on any proposed manuscripts or
the substance of any presentations relating to such Results or Information
related to a Project Compound.  The Parties shall review and consider the
comments related thereto by the other Party in good faith.  In the case of the
Foundation desiring publication or disclosure, Anacor shall notify the
Foundation within [ * ] days of Anacor’s receipt of the proposed disclosure and
shall inform the Foundation of either: (x) Anacor’s decision to file a patent
application covering the applicable Results or Information related to a Project
Compound, in which case the Foundation shall delay such publication or
disclosure up to [ * ] days to permit Anacor to pursue patent filing (“Patent
Filing Period”), or (y) Anacor’s decision not to file a patent application
covering the applicable Results or Information related to a Project Compound, in
which case the Foundation shall have the right to promptly publish or disclose
such Results or Information related to a Project Compound requested to be
disclosed.  In the event Anacor desires the Foundation to further defer
publishing or disclosing the applicable Results or Information related to a
Project Compound and/or to defer publishing or disclosing the chemical structure
of any applicable compounds in or related to such Results or Information related
to a Project Compound, Anacor shall provide a reasonable justification for its
desire not to publish chemical structures, and the Foundation shall consider
such justification in good faith [ * ].

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

31

--------------------------------------------------------------------------------


 

(b)                                 Library Compounds.  Each Library Party
shall, in consultation with Anacor and pursuant to the terms of the MTA, have
the right to publish the results of its research; provided that when a Library
Party desires to publish or disclose its results, the Library Party shall so
notify Anacor, describing the proposed publication and Anacor shall notify the
JSC of such proposed publication.  Anacor shall notify the Library Party and JSC
within [ * ] days of either:  (i) Anacor’s decision to file a patent
application, in which case Anacor may require a delay of such publication or
disclosure for up to [ * ] days from the date of receipt of the publication
request, to permit Anacor to pursue patent filing, or (ii) Anacor’s decision not
to file a patent application in which case the Library Party shall be permitted
to publish.   Notwithstanding the forgoing, Anacor shall cooperate with the
Foundation to make known to potential Library Parties, the existence and
availability of the New Library.

 

8.5                               Publicity; Terms of Agreement.

 

(a)                                 The Parties agree that the material terms of
this Agreement are the Confidential Information of both Parties, subject to the
special authorized disclosure provisions set forth in Section 8.2 and this
Section 8.5.  The Parties have agreed to make a joint public announcement of the
execution of this Agreement substantially in the form of the press release
attached as Exhibit E on or after the Effective Date.

 

(b)                                 After release of such press release, if
either Party desires to make a public announcement concerning the material terms
of this Agreement, such Party shall give reasonable prior advance notice of the
proposed text of such announcement to the other Party for its prior review and
approval (except as otherwise provided herein), except that in the case of a
press release or governmental filing required by law, the disclosing Party shall
provide the other Party with such advance notice as it reasonably can and shall
not be required to obtain approval therefor.  A Party commenting on such a
proposed press release shall provide its comments, if any, within [ * ] days
after receiving the press release for review.  Neither Party shall be required
to seek the permission of the other Party to repeat any information regarding
the terms of this Agreement that have already been publicly disclosed by such
Party, or by the other Party, in accordance with this Section 8.5.

 

(c)                                  The Parties acknowledge that Anacor may be
obligated to file a copy of this Agreement with the SEC or other Government
Authorities.  Anacor shall be entitled to make such a required filing, provided
that it requests confidential treatment of at least the commercial terms and
sensitive technical terms hereof to the extent such confidential treatment is
reasonably available.  In the event of any such filing, Anacor will provide the
Foundation with a copy of the Agreement marked to show provisions for which
Anacor intends to seek confidential treatment and shall reasonably consider and
incorporate the Foundation’s comments thereon to the extent consistent with the
legal requirements governing redaction of information from material agreements
that must be publicly filed.

 

9.                                      TERM AND TERMINATION

 

9.1                               Term.  This Agreement shall commence on the
Effective Date and, unless earlier terminated as provided herein, shall expire
on the later of: (a) five (5) years from the Effective Date, or (b) the expiry
of Anacor’s obligation to provide New Library access to Third Parties.

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

32

--------------------------------------------------------------------------------


 

9.2                               Termination.  Either Party may terminate this
Agreement, in its entirety or on an Objective-by-Objective basis if the other
Party materially breaches its obligations under this Agreement with respect to
the applicable Objective and fails to cure such breach within [ * ] days after
receipt of written notice (“Cure Period”) from the non-breaching Party
identifying such breach in reasonable detail, provided that such termination
shall not relieve any Party of its rights or obligations accrued up to and
including the date of termination, nor any provisions surviving such
termination.  Without limiting its exercise of the Withdrawal rights under
Section 9.3, the Foundation may terminate this Agreement in the event that its
Withdrawal Rights under Section 9.3 are triggered.  Notice of termination
(“Notice”) is effective immediately on mailing in accordance with Section 10.15
and shall be sent upon expiration of the Cure Period.

 

9.3                               Damages Available for Breach by Anacor.

 

(a)                                 If Anacor materially breaches this
Agreement, takes any action inconsistent with the restrictions on use of funds
under the Side Letter Agreement, or fails to satisfy any reporting requirement
or requirement regarding maintenance of and provision of access to books and
records under the Transaction Documents (any such actions are referred to herein
as a “Charitability Default”), then, in addition to all other rights and
remedies available at law or in equity, the Foundation will have the rights set
forth below in this Section 9.3 (the “Withdrawal Rights”).  Each Party agrees
that if it becomes aware of a Charitability Default it will promptly notify the
other Party, and Anacor shall thereafter provide to the Foundation a proposed
strategy to remedy the Charitability Default within [ * ] days of notification. 
Notwithstanding anything in this Agreement to the contrary, the Foundation will
not lose any rights or remedies solely as a result of a failure to notify Anacor
after it becomes aware of a Charitability Default.

 

(b)                                 If Anacor fails to cure the Charitability
Default within [ * ] days of submission of the above described notice of a
Charitability Default, then at any time thereafter upon the request of the
Foundation, Anacor shall proceed with one of the following (i) redeem all of the
Common Stock held by the Foundation and its Affiliates (the “Foundation Stock”)
at a price per share equal to [ * ], provided that such redemption is permitted
by applicable law, (ii) facilitate the purchase of the Foundation Stock by a
Third Party at a price per share equal to [ * ] in a transaction that complies
with applicable law, or (iii) solely in the event the Common Stock is not Freely
Tradable (as defined below) at the time, Anacor may elect to register the resale
of the Foundation Stock on an effective registration statement filed under the
Securities Act of 1933 (the “Securities Act”) with the Securities and Exchange
Commission (“SEC”) and keep the registration statement continuously effective
under the Securities Act until the earlier of (x) the date all of the Foundation
Stock has been sold or (y) the date that is [ * ] years following the effective
date of the registration statement.  Anacor shall pay all fees and expenses
incident to the performance of or compliance with this Section 9.3(b) by
Anacor.  In addition to the foregoing, if Anacor fails to cure the Charitability
Default within [ * ] days of submission of the above described notice of a
Charitability Default then on the final day of the cure period, Anacor will
return to the Foundation all unused Advance Funds remaining in the Advance
Account.

 

(c)                                  As used in this Section 9.3:

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

33

--------------------------------------------------------------------------------


 

(i)                                    “Fair Market Value” of the Foundation
Stock means (A) if the Common Stock is Freely Tradable, the closing price of the
Common Stock on the primary U.S. securities exchange on which the stock trades
on the most recent day such exchange was open for trading prior to the closing
date of the purchase under Section 9.3 (b)(i) or (ii) above and (B) if the
Common Stock is not Freely Tradable, the then current fair market value per
share of the Foundation Stock as determined by a mutually agreed upon (which
agreement will not be unreasonably withheld) third-party appraiser.

 

(ii)                                “Freely Tradable” means that the Common
Stock is a class of securities registered under section 12 (or any successor
provision) of the Exchange Act, is not subject to restrictions from trading
under the Securities Act or state securities laws and is listed on a U.S.
national securities exchange and Anacor is current in its filings with the SEC.

 

(iii)                            “Library Access Default” means either a breach
by Anacor of its obligation under this Agreement to create the New Library in
accordance with the Library Plan or to provide access to the New Library as
required pursuant to Section 2.8 of this Agreement during the full Library
Access Term (the “Library Access”).

 

(d)                                 If Anacor is unable to redeem all of the
Foundation Stock because it is prohibited from doing so under applicable law,
and Anacor is not able to provide the Withdrawal Right pursuant to Section
9.3(b)(ii) or (iii), then Anacor shall redeem as much of the Foundation Stock as
is legally permissible and continuously use its best efforts to effect the
Withdrawal Right, consistent with applicable law, until such time as the
Foundation and its Affiliates no longer hold any Foundation Stock.  Upon the
transfer of any Foundation Stock to any one or more transferees that are
tax-exempt organizations as described in Section 501(c)(3) of the U.S. Internal
Revenue Code, the Foundation may assign to any such transferee all of its rights
attached to such Foundation Stock.

 

(e)                                  Notwithstanding anything in this Agreement
to the contrary, if the Withdrawal Rights arise as a result of a Library Access
Default, then:

 

(i)                                    the purchase price per share for the
Foundation Stock under Section 9.3(b)((i) or (ii) must be the greater of [ * ]
plus interest at a rate of [ * ] (the “Minimum Purchase Price”) or (ii) the Fair
Market Value, and

 

(ii)                                if Anacor elects to satisfy the Withdrawal
Right pursuant to Section 9.3(b)(iii) and the Foundation receives less than the
Minimum Purchase Price per share for any of the Foundation Stock sold, then
Anacor will pay the Foundation as soon as practicable the difference between the
price received by the Foundation and the Minimum Purchase Price.

 

(f)                                   For the avoidance of doubt, Anacor’s
obligations and the Foundation’s rights under the Transaction Documents,
including the Global Access Commitments, will continue pursuant to the terms of
the Transaction Documents following the redemption or sale of the Foundation
Stock; provided that if the Foundation sells all of the Foundation Stock to a
Third Party (which shall not include a transfer without financial consideration
or a transfer to a tax-

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

34

--------------------------------------------------------------------------------


 

exempt organization described in Section 501(c)(3) of the U.S. Internal Revenue
Code that is under common control with the Foundation) prior to the end of the
Library Access Term other than as a result of a Change in Control or a
Charitability Default, then the end of the Library Access Term will be
automatically accelerated to coincide with the date on which the Foundation no
longer owns any of the Foundation Stock.  For the avoidance of doubt (i) nothing
in this Agreement will restrict the Foundation’s right to sell shares of the
Foundation Stock to maintain an ownership percentage below [ * ]; and (ii) the
end of the Library Access Term will not be accelerated pursuant to the preceding
sentence if the Foundation sells all of its shares of Foundation Stock as a
result of or in connection with a Change in Control or a Charitability Default.

 

9.4                               Consequences of Termination.  Upon any
termination or expiration of this Agreement, Anacor shall within [ * ] days
provide the Foundation with a statement setting forth all FTE costs and all
non-cancelable Third Party costs incurred by Anacor to conduct the Research and
costs related to its activities under the Library Plan since the prior
reconciliation pursuant to Section 4.2(b).  To the extent that such costs exceed
the amounts paid by the Foundation under Section 4.2(a), the Foundation shall
pay any excess within [ * ] days after receipt of such statement from Anacor,
subject to the maximum amount set forth in section 4.1(c).  To the extent that
such costs are less than the amounts paid by the Foundation under Section
4.2(a), Anacor shall refund the difference within [ * ] days after delivery of
such statement to the Foundation.  Nothing in this Section 9.4 will limit the
rights and remedies of the Parties under this Agreement or the other Transaction
Documents.

 

9.5                               Survival. Expiration or termination of this
Agreement shall not relieve either Party of any obligations that accrued under
this Agreement prior to such expiration or termination.  Sections 2.3,
2.8(b)-(e), 4.1(c), 4.2 (with respect to any payment that accrued prior to such
termination or expiration and return of the Advance Funds), 4.3, 4.5, 4.6, 9.3,
9.4 and 9.5 and Articles 5, 6, 7, 8 and 10, as well as any applicable
definitions in Article 1, shall survive the expiration or termination of this
Agreement for the duration stated, and where no duration is stated, shall
survive indefinitely.

 

10.                               MISCELLANEOUS

 

10.1                        Independent Contractors.  The Parties shall perform
their obligations under this Agreement as independent contractors, and nothing
contained in this Agreement shall be construed to be inconsistent with such
relationship or status.  This Agreement shall not constitute, create or in any
way be interpreted as a joint venture or partnership of any kind.

 

10.2                        Entire Agreement; Exhibits.  This Agreement and the
other Transaction Documents, including all Exhibits hereto and thereto, sets
forth all the covenants, promises, agreements, warranties, representations,
conditions and understandings between the Parties with respect to the subject
matter of the Transaction Documents, and supersedes and terminates all prior
agreements, negotiation and understandings between the Parties, whether oral or
written, with respect to such subject matter, including the Confidentiality
Agreement.  No subsequent alteration, modification, amendment, change or
addition to this Agreement shall be binding upon the Parties unless reduced to
writing and signed by the respective authorized officers of the

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

35

--------------------------------------------------------------------------------


 

Parties.  In the event of a conflict between the terms of this Agreement and the
terms of any Exhibit hereto, the terms of this Agreement shall control.

 

10.3                        Governing Law.  This Agreement shall be governed by
and construed under the laws of the State of New York in all respects as such
laws are applied to agreements among New York residents entered into and
performed entirely within New York, without giving effect to conflict of laws
principles thereof.  The Parties agree that any action brought by either Party
under or in relation to this Agreement, including to interpret or enforce any
provision of this Agreement, shall be brought and filed in, and each Party
agrees to and does hereby submit to the exclusive jurisdiction and venue of, any
state or federal court located in the State of New York. .

 

10.4                        Severability.  If any provision of this Agreement is
found by a proper authority to be unenforceable, that provision shall be severed
and the remainder of this Agreement will continue in full force and effect.

 

10.5                        Assignment.  This Agreement and any rights and
obligations contained herein shall not be assigned or transferred (including as
a result of a merger, acquisition, sale or transfer of substantially all of the
assets to which the Research relates or any other transaction) by either Party
without the prior written consent of the other Party, which consent will not be
unreasonably withheld, except that (i) Anacor may assign this Agreement without
such consent to its Affiliate or successor in connection with its Change in
Control (as defined in the Side Letter Agreement); provided that Anacor’s
assignee shall be bound by the terms of this Agreement and any Third Party
agreements related to the applicable Global Access Strategies for the Project
Compound(s) and/or Removed Library Compounds and shall assume all of Anacor’s
obligations under the Transaction Documents in a written agreement reasonably
acceptable to the Foundation and (ii) the Foundation may assign this Agreement
without such consent to its Affiliate or another charitable organization that is
a successor in interest; provided that the Foundation’s assignee shall be bound
by the terms of this Agreement and shall assume all of the Foundation’s
obligations under the Transaction Documents in a written agreement reasonably
acceptable to Anacor.  Any attempted assignment in violation of this Section
10.5 shall be void and of no force and effect.  The Parties’ rights and
obligations hereunder will bind and inure to the benefit of their respective
permitted successors, heirs, executors, administrators and assigns.

 

10.6                        Waiver.  The failure of either Party to enforce, at
any time, or for any period of time, the provisions hereof will not be construed
as a waiver of such provisions and will in no way affect that Party’s right to
enforce such provisions.  No waiver of any of the provisions of this Agreement
shall be effective unless in writing and signed by the Party to be charged
therewith, and no waiver of any provision hereof will be deemed a waiver of any
subsequent breach of the same or any other provisions of this Agreement.

 

10.7                        Insurance.  Anacor shall maintain commercial general
liability, products liability (including clinical trial insurance) workers
compensation and other insurance coverage, as applicable, by such insurers and
in such forms and amounts and against such risks as are generally consistent
with the insurance coverage maintained by similarly-situated companies in like
industries.  Upon request Anacor will provide evidence of such insurance in an
amount reasonable for the performance of the Research hereunder, provided that
the amounts of coverage will be no less than that specified for the following
types: (a) commercial general

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

36

--------------------------------------------------------------------------------


 

liability insurance with combined minimum limits of [ * ] and [ * ]; and (b)
statutory workers’ compensation in the amount required by law.  Anacor will be
solely responsible for the payment of all premiums and deductibles under any
such policy and will notify the Foundation of any material change in the type or
the amount of coverage provided under each policy.

 

10.8                        Remedies.  The rights and remedies provided by this
Agreement and the other Transaction Documents are cumulative and the use of any
one right or remedy will not preclude or waive the right to use any or all other
remedies.  Such rights and remedies are given in addition to any other rights
the parties may have by law, statute, ordinance or otherwise.

 

10.9                        Force Majeure.  Any delays in performance by any
Party under this Agreement (other than any delay of payment) shall not be
considered a breach of this Agreement if and to the extent caused by occurrences
beyond the reasonable control of the Party affected, including but not limited
to acts of God, embargoes, governmental restrictions, fire, flood, explosion,
riots, wars, civil disorder, rebellion or sabotage.  The Party suffering such
occurrence shall immediately notify the other Party as soon as practicable, and
any time for performance hereunder shall be extended by the actual time of delay
caused by the occurrence.  The Party suffering such occurrence will keep the
other Party promptly informed of and consult with such Party regarding its
efforts to cure or overcome the Force Majeure.  Except as expressly provided
herein, all deadlines and delivery dates will be delayed by the length of such
Force Majeure event; provided that if Anacor is the Party suffering such
occurrence and it is unable to overcome the Force Majeure within [ * ] days
(such period to be calculated from the date of the initial delay without
allowing for any extension to deadlines or delivery dates due to such Force
Majeure (“Force Majeure Period”)), then the Foundation shall have the right to
terminate this Agreement as a Charitability Default or breach, and Anacor shall
have no additional Cure Period or other extension thereafter.  For the avoidance
of doubt, and notwithstanding any other provision herein, neither the Cure
Period, the Force Majeure Period, nor any dispute escalation periods shall be
additive; and following any delays, failure to perform, dispute and/or breach
totaling [ * ] days (regardless of the existence of or continuation of any Force
Majeure condition), the Foundation shall have the right to terminate this
Agreement as a Charitability Default or breach.

 

10.10                 Anti-Corruption and Terrorist Financing.

 

(a)                                 In connection with this Agreement, Anacor
will ensure that no payments or other items have been or will be offered, made
or authorized by or on behalf of Anacor to any government official or any Third
Party in violation of the United States Foreign Corrupt Practices Act (the
“FCPA”) or that would otherwise be in violation of the FCPA if the party
offering, making or authorizing any such payment were deemed to be subject to
the FCPA, or in violation of any similar anti-corruption law applicable to this
Agreement or the parties.

 

(b)                                 Anacor will not transact business with, or
provide material support or resources directly or indirectly to, or permit
Foundation payments to be transferred directly or indirectly to any individual,
corporation or other entity that Anacor knows, or has reason to know, supports,
advocates, facilitates, or participates in any terrorist activity (including
without limitation to any individual or organization identified by the U.S.
government as a Foreign

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

37

--------------------------------------------------------------------------------


 

Terrorist Organization, a Specially Designated Terrorist, or a Specially
Designated Global Terrorist).

 

(c)                                  In addition to other remedies available
under this Agreement, the Foundation may recover from Anacor the amount or value
of any prohibited payment, as well as the amount of any loss resulting from
termination of this Agreement under this Section 10.10.

 

10.11                 Headings; Construction. The headings herein are for the
purpose of convenience of reference only and are not intended to define or limit
the contents of this Agreement. The words “include,” “includes” and “including”
wherever used in this Agreement shall be deemed to be followed by the words
“without limitation.”

 

10.12                 Ambiguities.  Ambiguities, if any, in this Agreement shall
not be construed against either Party, regardless of which Party is deemed to
have authored such provision.

 

10.13                 Security.  To the extent Anacor is permitted physical or
electronic access to the Foundation’s facilities or systems, Anacor will comply
with all Foundation security, facility, IT, and other applicable policies and
procedures, as made available by the Foundation and updated from time to time,
including but not limited to any policies on required background screening.

 

10.14                 Taxes.  The Foundation will withhold and remit applicable
taxes due as a result of the Foundation being a consumer of Anacor’s goods or
services.  Anacor is responsible for remitting all other taxes related to:  (a)
the performance of the services or retailing of goods (e.g., business &
occupation tax, employment-related taxes, sales tax, country-specific service
tax, and country-specific VAT); and (b) Anacor’s receipt of payments under this
Agreement (e.g., income tax).  Upon request, Anacor will provide the Foundation
documentation verifying the remittance of such taxes.  The Foundation will not
withhold any amounts for employment-related taxes, but in certain circumstances,
the Foundation may withhold income tax.  Anacor will provide the Foundation with
the requisite tax documentation, as requested by the Foundation (e.g., Form W-9,
Form W-8BEN).

 

10.15                 Notices.  Any notices required or permitted hereunder
shall be given to the appropriate Party at the address specified below or at
such other address as the Party shall specify in writing.  Such notice shall be
deemed given upon receipt when given by personal delivery, facsimile or
overnight courier service, or [ * ] days after the date of mailing when sent by
certified or registered mail, postage prepaid, properly addressed as follows:

 

If to Anacor:

Anacor Pharmaceuticals, Inc.

 

1020 East Meadow Circle

 

Palo Alto, CA 94303-4230

 

Fax: (650) 543-7661

 

Attn: Chief Executive Officer

 

 

with a copy to:

Cooley LLP

 

3175 Hanover Street

 

Palo Alto, CA 94304-1130

 

Fax: (650) 849-7400

 

Attn: Glen Y. Sato

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

38

--------------------------------------------------------------------------------


 

If to the Foundation:

Bill & Melinda Gates Foundation

 

PO Box 23350

 

Seattle, WA 98102

 

Fax: [ * ]

 

Attn: Chief Financial Officer

 

 

with a copy to:

Bill & Melinda Gates Foundation

 

PO Box 23350

 

Seattle, WA 98102

 

[ * ]

 

Attn: General Counsel

 

10.16      Counterparts.  This Agreement may be executed in one or more
counterparts, including by facsimile or email of pdf signatures, each of which
shall be deemed to be an original document, but all such separate counterparts
shall constitute only one and the same Agreement.

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

[Signature page to follow]

 

39

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have by duly authorized persons, executed this
Agreement, as of the date first above written.

 

ANACOR PHARMACEUTICALS, INC.

 

BILL & MELINDA GATES FOUNDATION

 

 

 

 

 

 

 

 

 

 

By:

/s/ Geoffrey Parker

 

By:

/s/ Trevor Mundel

 

 

 

 

 

Name:

Geoffrey Parker

 

Name:

Trevor Mundel

 

 

 

 

 

Title:

SVP & CFO

 

Title:

President, Global Health

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

Signature Page to Research Agreement

 

--------------------------------------------------------------------------------


 

Exhibits

 

 

 

Exhibit A

Research Description (including Work Plan & Library Plan)

 

 

Exhibit B

Preclinical Drug Candidate Criteria

 

 

Exhibit C

Budget

 

 

Exhibit D

Developing Countries

 

 

Exhibit E

Press Release

 

 

Exhibit F

Form Materials Transfer Agreement

 

 

Exhibit G

Project Compound Declaration Form

 

 

Exhibit H

Schedule of Pre-Existing Anacor Obligations

 

 

Exhibit I

Global Access Strategy Requirements Description

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Research Description (including Work Plan & Library Plan)

 

[ * ]

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

--------------------------------------------------------------------------------


 

Exhibit B

 

Preclinical Drug Candidate Criteria

 

In the event of any conflict between this Exhibit and the Research Agreement,
the Research Agreement shall control.

 

[ * ]

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

--------------------------------------------------------------------------------


 

Exhibit C

 

Budget

 

[ * ]

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

--------------------------------------------------------------------------------


 

Exhibit D

 

Developing Countries

 

[ * ]

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

--------------------------------------------------------------------------------


 

Exhibit E

 

Press Release

 

[g138701lw11i001.jpg]

 

ANACOR PHARMACEUTICALS RECEIVES SIGNIFICANT INVESTMENT TO SUPPORT NEGLECTED
DISEASE RESEARCH

 

Palo Alto, CA — April 8, 2013— Anacor Pharmaceuticals (NASDAQ:ANAC) today
announced that it has signed a research agreement with the Bill & Melinda Gates
Foundation (the Gates Foundation) to discover drug candidates intended to treat
two filarial worm diseases (onchocerciasis, or river blindness, and lymphatic
filariasis, commonly known as elephantiasis) and tuberculosis (TB). 
Additionally, Anacor will create an expanded library of boron compounds to
screen for additional potential drug candidates to treat neglected diseases and
will provide access to the expanded library compounds for neglected disease
research to the Gates Foundation, and others, including academic, governmental
and other non-profit institutions or equivalent entities.  Under the agreement,
Gates Foundation will pay Anacor $17.7 million as well as invest $5 million in
Anacor common stock.

 

“We are excited to continue our research in neglected diseases through this
landmark research agreement with the Gates Foundation, which is known for its
dedication to solving global health issues,” said David Perry, Anacor’s Chief
Executive Officer.  “Anacor is committed to applying our chemistry to find new
treatments for neglected diseases, and it is with the support of partners like
the Gates Foundation that we can fulfill that commitment.”

 

“Anacor’s boron chemistry platform can help to discover and develop drug
candidates that address significant unmet needs for patients suffering from
neglected diseases,” said Trevor Mundel, President of Global Health, Bill &
Melinda Gates Foundation.  “We are pleased to fund this research collaboration
as well as invest in Anacor to help improve the lives of the millions of people
in developing countries who are impacted by these diseases.”

 

About Anacor Pharmaceuticals

 

Anacor is a biopharmaceutical company focused on discovering, developing and
commercializing novel small-molecule therapeutics derived from its boron
chemistry platform.  Anacor has discovered eight compounds that are currently in
development.  Its two lead product candidates are topically administered
dermatologic compounds — tavaborole, a topical antifungal for the treatment of
onychomycosis, and AN2728, a topical anti-inflammatory PDE-4 inhibitor for the
treatment of atopic dermatitis and psoriasis.  In addition to its two lead
programs, Anacor has discovered three other wholly-owned clinical product
candidates — AN2718 and AN2898, which are backup compounds to tavaborole and
AN2728, respectively, and AN3365 (formerly known as GSK2251052, or GSK ‘052), a
systemic antibiotic for the treatment of infections caused by Gram-negative
bacteria, which previously was licensed to

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

--------------------------------------------------------------------------------


 

GlaxoSmithKline LLC, or GSK. GSK will be returning all rights to the compound to
us and we are considering our options for further development, if any, of this
compound.  We have discovered three other compounds that we have out-licensed
for further development — two compounds for the treatment of animal health
indications that are licensed to Eli Lilly and Company, or Lilly, and AN5568,
also referred to as SCYX-7158, for human African trypanosomiasis (HAT, or
sleeping sickness), which is licensed to Drugs for Neglected Diseases
initiative, or DNDi.  We also have a pipeline of other internally discovered
topical and systemic boron-based compounds in development.  For more
information, visit http://www.anacor.com.

 

Forward-Looking Statements

 

This press release may contain forward-looking statements that relate to future
events including the development of drug candidates to treat onchocerciasis,
lymphatic filariasis and tuberculosis and the creation of a library of
boron-based compounds to screen for potential drug candidates for other
neglected diseases.  These forward looking statements involve known and unknown
risks, uncertainties and other factors that could cause actual levels of
activity, performance or achievement to differ materially from those expressed
or implied by these forward-looking statements, including risks related to the
ability of the parties to collaborate successfully to develop drug candidates,
the results of future drug discovery, development and commercialization efforts,
including proof of safety and efficacy in clinical trials, the ability to obtain
regulatory approvals for drug candidates identified through the collaboration,
and the introduction of competing therapies by other companies.  These
statements reflect the views of Anacor as of the date of this press release with
respect to future events and, except as required by law, it undertakes no
obligation to update or revise publicly any forward-looking statements, whether
as a result of new information, future events or otherwise after the date of
this press release.

 

Contact:
DeDe Sheel

Director, Investor Relations and Corporate Communications

650.543.7575

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

--------------------------------------------------------------------------------


 

Exhibit F

 

Form Materials Transfer Agreement

 

--------------------------------------------------------------------------------

 

MATERIAL TRANSFER AGREEMENT

 

This Material Transfer Agreement (the “Agreement”) is entered into as of
__________, 20___ (the “Effective Date”), by and between Anacor
Pharmaceuticals, Inc. (the “Company”), a Delaware corporation with a principal
place of business at 1020 E. Meadow Circle, Palo Alto, CA  94303, and
______________ (“ Library Party”), a(n) [academic, governmental, not-for-profit
(or equivalent), or for-profit corporation] located at
_____________________________ (separately a “Party” and jointly the “Parties”).

 

RECITALS

 

A.            The Company has developed a proprietary boron compound library for
use in the discovery and development of drugs for the treatment, diagnosis,
prevention, and/or eradication in the following areas of human global health
that have been identified as underinvested or disproportionately impacting poor
and vulnerable populations: rotavirus, cholera, typhoid, Escherichia coli,
Shigella, hepatitis A & E, geohelminths, HIV/AIDS, malaria, pneumonia,
tuberculosis, polio, meningitis, measles, diphtheria, tetanus, pertussis,
Japanese encephalitis, dengue, African trypanosomiasis, leishmaniasis, Guinea
worm, onchocerciasis, lymphatic filariasis, cryptosporidium, cysticercosis,
schistosomiasis, trachoma, soil-transmitted helminthes, diarrhea, dengue and
human papillomavirus, known as areas of “Human Global Health”.

 

B.            Library Party wishes to conduct Approved Studies using compounds
provided by the Company as set forth herein, and the Company is willing to
provide such compounds, together with the relevant safety, handling and storage
information for such purpose, pursuant to the terms and conditions of this
Agreement.

 

AGREEMENT

 

NOW, THEREFORE, the Parties hereto agree as follows:

 

1.             Material Transfer.  The Company shall provide Library Party with
the quantities of the materials listed on Exhibit A hereto, at the direct cost,
if any, as specified in Exhibit A, for use by Library Party solely in the
specific studies listed on Exhibit B hereto (the Approved Studies) during the
Study Period.  As used herein, “Material” shall have the meaning set forth in

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

--------------------------------------------------------------------------------


 

Exhibit A and the “Study Period” shall mean the period commencing on the
Effective Date and continuing until the earlier of (i)                    [12
months] after the Effective Date or (ii) the date of termination of this
Agreement.  The Study Period may be extended by the express written agreement of
the Parties.

 

2.             Library Party Research and Performance.

 

a.             Facility.  Library Party shall use the Material only in Library
Party’s facility located at ____________.

 

b.             Employees.  Library Party shall ensure that only its [employees,
students, subcontractors, subgrantees, or consultants] under the direct
supervision of _______________ who are necessary to perform the Approved Studies
shall use and have access to the Material.  Library Party shall ensure that,
before beginning the Approved Studies or granting any of its [employees,
students, subcontractors, subgrantees, or consultants] access to the Material,
all such [employees, students, subcontractors, subgrantees, and consultants]
(i) shall have executed and delivered to Library Party written invention
assignment agreements assigning to Library Party all of such person’s rights in,
to and under the Derivatives and Inventions (as defined in Sections 6 and 7,
below), and (ii) shall have been advised of Library Party’s confidentiality
obligations under this Agreement.  Library Party shall insure the cooperation of
all [employees, students, subcontractors, subgrantees, or consultants] that
participate in the performance of the Approved Studies in perfecting all of the
intellectual property rights resulting from such performance.  Such cooperation
shall be at no cost to the Company.

 

c.             Limited Use of Material.  Library Party shall use the Material
only as required to perform the Approved Studies, and shall not use the Material
for any other purpose, including without limitation for any preclinical or
clinical development or commercial purpose.  Library Party shall not attempt to
reverse engineer, or in any way determine the structure or composition of the
Material except as expressly set forth in the Approved Studies, or as provided
to Library Party by Company.  Unless expressly provided in the Approved Studies,
Library Party shall not make any modifications or Derivatives of Material.

 

d.             No Human or Animal Use.  The Material shall be used only for in
vitro laboratory studies and shall not be used for in vivo testing in animals or
humans.

 

e.             Compliance with Laws.  Company shall provide Library party with
any applicable information known to Company with respect to the use, handling,
storage and disposal of the Material and Derivatives. Library Party shall comply
with all laws, rules, and regulations applicable to the Approved Studies and the
use, handling, storage and disposal of the Material and Derivatives (as defined
in Section 6, below), including but not limited to local, state, and federal
laws governing the use, handling, storage and disposal of hazardous or
radioactive materials and the protection of the environment.

 

f.             No Implied Rights.  The Company shall grant to Library Party a
limited, non-exclusive, fully-paid, royalty-free research license to conduct
approved in vitro non-human research only (“Approved Studies”).  Library Party
understands and agrees that, other than as

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

2

--------------------------------------------------------------------------------


 

required to perform the Approved Studies as listed on Exhibit B, Company grants
to Library Party no rights to use the Material, Derivatives and Inventions (as
defined in Sections 6 and 7, below), whether by implication or otherwise.  For
clarity and without limitation, no rights to commercialize the Material are
granted by the Company to Library Party under this Agreement, either expressly
or by implication.  Except as required to perform the Approved Studies, nothing
in this Agreement is to be construed as giving any right or license to Library
Party, whether by implication or otherwise, under any patent, trade secret or
other proprietary right of the Company.

 

g.             Additional Activities.

 

(i)            Within Recital Area.  If, following completion of the Approved
Studies, Library Party wishes to conduct additional studies with the Material
which is outside the scope of the Approved Studies and within an area of Human
Global Health (as set out in the Recitals, herein) or that requires additional
amounts of the Material, Library Party shall submit such request to the Company
in writing for approval, such approval not to be unreasonably withheld.  Any
such additional studies would be conducted pursuant to an amendment appended to
this Agreement.  For any additional amounts of Material requested by Library
Party, Company shall provide a good faith estimate of the costs to synthesize
and provide such additional amounts to Library Party prior to delivery to
Library Party.

 

(ii)           Outside of Recital Area.  If, following the conduct of activities
under the Approved Studies, Library Party desires to conduct any activities with
the Material which is outside of the Approved Studies and not within an area of
Human Global Health (as set out in the Recitals, herein), then the Company shall
discuss such additional activities in good faith.  Any such additional
activities would be conducted solely pursuant to a separate agreement with the
Company, which may be entered in the Company’s sole discretion.

 

3.             Reporting.  Library Party shall deliver to the Company written
reports on the progress of the Approved Studies at least _________ [quarterly]
on the first day of each calendar ____________ [quarter] after the Effective
Date (“___________ [Quarterly] Report”), and within thirty (30) days after the
conclusion of the Study Period (“Final Report”).  Library Party shall include in
each Quarterly Report  a summary of all data generated by Library Party using
Material, the results of the Approved Studies and Inventions (as defined in
Section 7, below), if any. In the Final Report, Library Party shall provide to
the Company a summary of all the data and results produced since the last
Quarterly Report obtained by Library Party in connection with the Approved
Studies, including without limitation all Inventions (as defined in Section 7,
below).

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

3

--------------------------------------------------------------------------------


 

4.             Publication.  If Library Party or any of its employees or
students wish to publish or otherwise disclose any Library Results (as defined
in Section 6, below), then Library Party shall provide to Company a copy of such
proposed submission or disclosure at least [ * ] days prior to sending such
submission to any journal or otherwise disclosing such Library Results to any
third party.  Company shall have the right to require Library Party, by written
notice within such [ * ] day period, to (i) remove any of Company’s Confidential
Information (other than the Library Results) from such proposed publication or
disclosure, and/or (ii) delay sending such submission or making such disclosure
for a period of [ * ] days to enable the filing of patent applications (the
“Patent Filing Period”).  Notwithstanding any other provision herein, upon the
expiry of the confidentiality provisions hereunder, to the extent not already
published or disclosed, the Library Party agrees to publish or otherwise make
publically available the Library Results of the Approved Studies, subject to the
Patent Filing Period.

 

5.             Control of Material.  Library Party agrees that the Material and
Derivatives (as defined in Section 6, below) shall not be transferred or
disclosed to any third party without the Company’s express prior written
approval.

 

6.             Ownership of Material and Library Results.

 

a.  Ownership.  The Company shall retain all right, title, and interest in and
to the Material, and shall own all right, title and interest in and to all
improvements, derivatives or modifications of the Material (“Derivatives”). 
Library Party shall own all data and results arising from the Approved Studies
(“Library Results”).  Nothing in this Agreement shall limit the Company’s
ability to use the Material or Derivatives on its own behalf or to disclose or
provide the Material or Derivatives to third parties.

 

b.  Assignment.  Library Party hereby assigns to Company all of Library Party’s
right, title and interest in and to all Derivatives.  Library Party shall
execute all necessary documents and make all further assurances necessary to
give effect to this Section 6b.

 

7.             Inventions.

 

a.  Ownership of Inventions.  Company shall own all right, title and interest
in, to and under all inventions and discoveries that result from Library Party’s
modification of the Material (“Inventions”), including any Inventions in
violation of the terms of this Agreement.  Unless expressly set forth herein,
ownership shall follow inventorship according to U.S. Patent Law, provided
always that no Party shall have the right to use the data, information, Library
Results or Material of the other Party in any patent or other intellectual
property filing without the express written consent of such Party.

 

b.  Assignment of Inventions.  Library Party hereby assigns to Company all of
Library Party’s right, title and interest in, to and under all Inventions. 
Library Party shall execute all necessary documents and make all further
assurances necessary to give effect to this Section 7b.

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

4

--------------------------------------------------------------------------------


 

c.  Notice of Inventions.  Within thirty (30) days of the conception or
discovery of any Invention, Library Party shall notify Company in writing of
such Invention.  Such notice shall fully describe the Invention, including
without limitation the identity of all inventors, the date of conception or
discovery, and information sufficient to enable Company to evaluate its
patentability.

 

8.             Confidentiality.

 

a.             In connection with the Approved Studies, either Party may
disclose in writing to the other Party, or either Party may learn or develop,
information that the other Party deems to be proprietary and confidential.  Such
confidential information may include, but is not limited to, descriptions or
structure of the Material, the Company’s know-how related to the Material, other
information related to the Material, including Derivatives, the Inventions, the
Library Party’s Library Results, the terms and conditions of this Agreement,
inventions, processes, product plans, products, developments, designs, drawings,
engineering, formulae, chemical formulas, biological materials, as well as
market information and analysis, business strategies, business plans, and
forecasts related thereto (“Confidential Information”), provided always that any
Confidential Information disclosed in writing shall be clearly described and
marked as “confidential” or, if disclosed orally or visually, shall be indicated
as confidential upon disclosure thereof and reduced to writing and marked
“confidential” within thirty (30) days of such disclosure.  Except as otherwise
provided herein, during the term of this Agreement and for a period of [ * ]
years after the expiration or termination of this Agreement, the Parties agree
to use the Confidential Information of the other Party only for purposes of this
Agreement and further agree that they shall not disclose, publish, or allow any
third party access to, nor use for any purpose other than that authorized herein
without the other Party’s prior written consent.  Notwithstanding the preceding
sentence, the Parties shall have the right to provide Confidential Information
received hereunder to their employees, students, subcontractors, subgrantees or
consultants who need to know such Confidential Information to conduct or approve
the Approved Studies, and who are underwritten obligations of confidentiality at
least as strict as those set forth in this Section 8.   Each Party warrants that
any employees, students, subcontractors, subgrantees, or consultants receiving
Confidential Information of the other Party shall abide by the obligations of
the Parties under this Agreement. These obligations of confidentiality and
restricted use shall not apply to information that either Party can demonstrate
by competent evidence:

 

i.                                          is or becomes publicly known through
no fault of the Party;

 

ii.                                       is lawfully learned from a third party
entitled to disclose it;

 

iii.                                    prior to the time of disclosure to the
Party, is known to or developed by the Party, as evidenced by its written
records; or

 

iv.                                   is independently developed by the  Party’s
employees, students, subcontractors, subgrantees, or consultants who are not
privy to the Confidential Information.

 

v.                                      is published or disclosed by Library
Party pursuant to Section 4 herein.

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

5

--------------------------------------------------------------------------------


 

b.             each Party shall use at least the same level of care it uses to
protect its own confidential information and in no event less than a reasonable
degree of care, to prevent the inadvertent accidental, unauthorized, or mistaken
disclosure or use by its employees, students, subcontractors, subgrantees, or
consultants of Confidential Information disclosed hereunder.

 

c.             If either Party is required to disclose Confidential Information
pursuant to a valid court order or as otherwise required by law or regulation,
such Party shall notify the other Party in writing of such requirement as soon
as possible, and shall cooperate with such Party’s efforts to limit or oppose
such disclosure requirement.  In the event of such limited disclosure, each
Party shall continue to treat such information as Confidential Information for
all other purposes.

 

9.             Return or Destruction of Material, Derivatives and Confidential
Information.  Within [ * ] days of the earliest of (i) the Company’s written
request, (ii) the end of the Study Period, or (iii) the termination or
expiration of this Agreement, Library Party shall return to the Company or
destroy all unused Material or Derivatives and all materials incorporating
Material or Derivatives and any progeny or derivatives thereof containing
Material or Derivatives, and certify that Library Party has done so.  With
regard to Confidential Information, upon a request from either Party, the other
Party shall promptly return or certify destruction of all originals and copies
of Confidential Information (as defined in Section 8) to the requesting Party,
as well as permanently delete all Confidential Information, whether stored
electronically or otherwise, from all systems containing such Confidential
Information.

 

10.          No Warranties; Limitation of Liability.  THE MATERIALS AND RESULTS
ARE PROVIDED “AS IS” AND RECIPIENT USES THEM AT ITS OWN RISK.  EACH PARTY MAKES
NO REPRESENTATIONS, EXTENDS NO WARRANTIES OF ANY KIND, EITHER EXPRESS OR
IMPLIED, AND EXPRESSLY DISCLAIMS ALL SUCH WARRANTIES, INCLUDING WITHOUT
LIMITATION WARRANTIES OF NON-INFRINGEMENT, MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE, WITH RESPECT TO THE MATERIALS OR RESULTS, OR OTHERWISE, AND
ASSUMES NO RESPONSIBILITIES WHATSOEVER WITH RESPECT TO ANY MATERIAL OR RESULTS
PROVIDED TO RECIPIENT.  IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR ANY
DIRECT, INDIRECT, SPECIAL, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES,
HOWEVER CAUSED AND ON ANY THEORY OF LIABILITY, ARISING OUT OF THE PERFORMANCE
OF, OR THE FAILURE TO PERFORM, ANY OBLIGATION(S) SET FORTH HEREIN.

 

11.          Indemnification.  Each Party shall be fully responsible for its own
use of the Material or Library Results under this Agreement.  To the extent
allowable under applicable law or regulation, each Party shall indemnify and
hold the other Party and its respective officers, directors, employees, and
agents harmless from any loss, claim, damage, judgment, or liability of any kind
to a third party that arises from its [ * ] or its [ * ].  In no case shall
either Party be liable for any use of Material, Derivatives or Library Results
by the other Party or its agents or employees, or any loss, claim, damage,
judgment, or liability of any kind which arises from the other Party’s use,
handling, storage or disposal of the Material, Derivatives or Library Results.

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

6

--------------------------------------------------------------------------------


 

12.          Termination and Expiration.  This Agreement shall begin on the
Effective Date and expire at the end of the Study Period, unless earlier
terminated as provided for herein.  This Agreement may be terminated by either
Party upon [ * ] days prior written notice.  Termination or expiration of this
Agreement shall not relieve either Party of any obligation that has accrued
prior to such termination.  Sections 2 through 16 shall survive termination or
expiration of this Agreement.

 

13.          Use of Names.  Neither Party shall use the name, marks, or symbols
of the other in any publication or for any commercial purpose (other than as
required by law) without the express written permission of the other Party.

 

14.          Independent Parties.  For purposes of this Agreement, the Parties
hereto shall be independent contractors and neither shall at any time be
considered an agent or employee of the other.  No joint venture, partnership, or
like relationship is created between the Parties by this Agreement.

 

15.          Assignment.  This Agreement shall be binding upon and inure to the
benefit of the Parties hereto and may not be assigned, except that the Company
may assign this agreement to a successor in interest following a sale or
transfer of all or substantially all of the assets of the Company or any merger,
acquisition, or other transfer of securities constituting a majority of the
voting power of the Company’s outstanding securities.

 

16.          Miscellaneous.

 

(a)           Amendments and Waivers.  Any term of this Agreement may be amended
or waived only with the written consent of authorized representatives of each
Party.

 

(b)           Sole Agreement.  This Agreement, including the Exhibits hereto,
constitutes the sole agreement of the parties and supersedes all prior and
contemporaneous oral negotiations and prior writings with respect to the subject
matter hereof.

 

(c)           Notices.  Any notice required or permitted by this Agreement shall
be in writing and shall be deemed sufficient upon receipt, when delivered
personally or by courier, overnight delivery service or confirmed facsimile, 48
hours after being deposited in the regular mail as certified or registered mail
(airmail if sent internationally) with postage prepaid, if such notice is
addressed to the Party to be notified at such Party’s address or facsimile
number as set forth in the signature block below, unless subsequently modified
by written notice.

 

(d)           Severability.  If one or more provisions of this Agreement are
held to be unenforceable under applicable law, the Parties agree to renegotiate
such provision in good faith.  In the event that the Parties cannot reach a
mutually agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of the
Agreement shall be interpreted as if such provision were so excluded and
(iii) the balance of the Agreement shall be enforceable in accordance with its
terms.

 

(e)           Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement in duplicate
to be effective as of the Effective Date.

 

 

ANACOR PHARMACEUTICALS, INC.

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

Address:

1020 E. Meadow Circle,

 

 

Palo Alto, CA 94303

 

 

 

 

Facsimile:

(650) 543-7660

 

 

 

 

 

 

 

[LIBRARY PARTY]

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

Title:

 

 

 

 

 

Address:

 

 

 

 

 

Facsimile:

 

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

8

--------------------------------------------------------------------------------

 


 

EXHIBIT A (TO MTA)

 

MATERIAL

 

As used in this Agreement, Material shall mean:

 

Material Payment Terms:

 

Library Party agrees to pay the Company a lump sum equal to the Company’s costs
to synthesize and deliver the Material (which costs shall not exceed Company’s
direct costs, if Company conducts such synthesis, or the amount Company pays to
a third party to conduct such synthesis, plus in each case, applicable packaging
and shipping costs), estimated to be $___________, to the extent the Material
was not made under funding provided to the Company by a third party not directly
related to the Library Party.  Within [ * ] days after the Material is delivered
to Library Party, Library Party agrees to remit full payment, and agrees that
this payment to the Company represents compensation for the costs of
synthesizing the Material and does not provide Library Party with ownership
rights in the Material or Company with ownerships rights in the Library Results.

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

9

--------------------------------------------------------------------------------


 

EXHIBIT B (TO MTA)

 

APPROVED STUDIES

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

10

--------------------------------------------------------------------------------


 

Exhibit G

 

Project Compound Declaration Form

 

In connection with the Agreement between the Parties dated [Effective Date], the
following compound has been nominated as a proposed “Project Compound” under the
Work Plan and as defined in the Agreement.

 

Compound ID:[Insert Compound ID # & name]

 

Objective #: [Insert the Objective under which the compound is nominated]

 

Structure: [Insert structure]

 

The signature below, upon the date indicated, represents acceptance by the
Foundation of the above-identified compound as a Project Compound under the
Agreement.

 

 

BILL & MELINDA GATES FOUNDATION

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

--------------------------------------------------------------------------------


 

Exhibit H

 

Schedule of Pre-Existing Anacor Obligations

 

[ * ]

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

--------------------------------------------------------------------------------


 

Exhibit I

 

Bill & Melinda Gates Foundation Global Access Statement

 

[ * ]

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

--------------------------------------------------------------------------------